 

 EXECUTION VERSION          
MEMBERSHIP INTEREST PURCHASE AGREEMENT
   
between
   
STERLING INFOSYSTEMS, INC.
   
INTERSECTIONS INC.,
   
SCREENING INTERNATIONAL HOLDINGS, LLC
   
and
   
SCREENING INTERNATIONAL, LLC
       
____________
   
Dated as of July 19, 2010
       



 
 

 TABLE OF CONTENTS    Page

 
ARTICLE I Purchase and Sale of Membership Interests; Closing
1
1.01.
Purchase and Sale of the Interests
1
1.02.
Closing Date
1
1.03.
Calculation of Purchase Price
1
1.04.
Delivery of Closing Certificate; Payments at Closing
3
1.05.
Adjustments of the Base Purchase Price at Closing
4
1.06.
Adjustments to the Purchase Price After the Closing
4
1.07.
Application of Sale Proceeds
7
ARTICLE II Representations and Warranties Relating to the Seller and Holdings
7
2.01.
Organization, Standing and Power
7
2.02.
Authority; Execution and Delivery; Enforceability
7
2.03.
No Conflicts; Consents
7
2.04.
The Interests
8
2.05.
Broker's Fees
8
ARTICLE III Representations and Warranties Relating to the Company
8
3.01.
Organization and Standing; Books and Records
9
3.02.
Membership Interests of the Company and its Subsidiaries
9
3.03.
Subsidiaries
10
3.04.
Authority; Execution and Delivery; Enforceability
10
3.05.
No Conflicts; Consents
11
3.06.
Financial Statements
11
3.07.
No Undisclosed Liabilities
11
3.08.
Assets Other than Real Property Interests or Intellectual Property
12
3.09.
Owned and Leased Real Properties; Title to Properties
12
3.10.
Intellectual Property
13
3.11.
Contracts
15
3.12.
Permits
18
3.13.
Insurance
18
3.14.
Taxes
18
3.15.
Proceedings
21
3.16.
Employee Benefit Plans
22
3.17.
Labor and Employment Matters
24
3.18.
Absence of Changes or Events
25
3.19.
Compliance with Laws
26
3.20.
Environmental Matters
27
3.21.
Accounts Receivable and Payable
28
3.22.
Related Party Transactions
29
3.23.
Sufficiency of Assets
29
3.24.
Financial Advisors
29
3.25.
Bank Accounts
29
3.26.
Customer Contracts and Customer Relationships
30
ARTICLE IV Representations and Warranties of Purchaser
30
4.01.
Organization, Standing and Power
30
4.02.
Authority; Execution and Delivery; and Enforceability
30
4.03.
No Conflicts; Consents
31
4.04.
Litigation
31
4.05.
No Insolvency
31
4.06.
Broker's Fees
31
ARTICLE V Covenants
31
5.01.
Conduct of Business Pending Closing
31
5.02.
Prohibited Actions Pending Closing
32
5.03.
No Solicitation
34
5.04.
Notification of Certain Matters
35
5.05.
Access to Information
35
5.06.
Closing Efforts; Governmental and Third-Party Notices and Consent
35
5.07.
Tax Matters
35
5.08.
Publicity
37
5.09.
Confidentiality
37
5.10.
Records
37
5.11.
Resignations
38
5.12.
Intercompany Accounts and Agreements
38
5.13.
Further Assurances
38
5.14.
Insurance Matters
38
5.15.
Solicitation or Hiring of Employees; Non-competition
39
5.16.
Employees and Employee Benefits
40
ARTICLE VI Conditions to Closing
40
6.01.
Conditions Precedent to Each Party's Obligation to Effect the Sale
40
6.02.
Conditions Precedent to Obligations of Purchaser
40
6.03.
Conditions Precedent to the Seller's Obligations
42
6.04.
Frustration of Closing Conditions
42
ARTICLE VII Termination
42
7.01.
Termination
42
7.02.
Effect of Termination
43
ARTICLE VIII Indemnification
43
8.01.
Survival of Representations and Warranties
43
8.02.
Indemnification by the Seller
44
8.03.
Indemnification by Purchaser
45
8.04.
Indemnification Procedures
45
8.05.
Limitations on Indemnification
49
8.06.
Escrow
50
ARTICLE IX General Provisions
50
9.01.
Fees and Expenses
50
9.02.
Binding Effect; Assignment
50
9.03.
No Third-Party Beneficiaries
51
9.04.
Notices
51
9.05.
Interpretation; Exhibits and Schedules; Certain Definitions
51
9.06.
Entire Agreement; Amendments and Waivers
54
9.07.
Severability
54
9.08.
Jurisdiction; Waiver of Jury Trial
55
9.09.
Specific Performance
55
9.10.
Governing Law
55
9.11.
Counterparts
55

 
Exhibits
     
Exhibit A
Form of FIRPTA Certificate
Exhibit B
Form of Escrow Agreement
Exhibit C
Form of the Seller Release
Exhibit D
Working Capital and Cash
Exhibit E
Transition Services Agreement

 
 
 INDEX OF DEFINED TERMS
   
Acquisition Proposal
52
Additional Payments
3
Affiliate
53
Affiliated Group
19
Agreement
1
Ancillary Agreements
53
Balance Sheet
12
Balance Sheet Date
11
Base Purchase Price
1
Benefit Plans
22
Business Day
53
Cash
2
Change of Control Transaction
35
Charter Documents
9
Closing
1
Closing Certificate
3
Closing Date
1
Closing Date Statement
5
COBRA
23
Code
19
Company
1
Company Confidential Information
53
Company Contracts
18
Company Disclosure Schedule
9
Company Indebtedness
2
Company Intellectual Property Rights
13
Company Leased Property
12
Company Leases
12
Company Material Adverse Effect
53
Company Product
13
Company Terminated Employees
26
Company Transaction Expenses
2
Competing Business
40
Confidentiality Agreement
38
Consent
11
Contract
54
Copyrights
13
Covered Individuals
22
Credit Agreement
7
Current Assets
2
Current Liabilities
2
D&O Indemnified Parties
39
Deal Proceeds Cap
45
Determination Date
6
DOL
23
E&O Policy
19
Employee Release
26
Environment
27
Environmental Law
27
Environmental Liabilities
27
Environmental Permit
28
ERISA
22
ERISA Affiliate
23
Escrow Agent
4
Escrow Agreement
42
Estimated Closing Cash
3
Estimated Closing Working Capital
3
Estimated Company Indebtedness
3
Estimated Company Transaction Expenses
3
Excluded Representations and Warranties
44
Final Cash
6
Final Company Indebtedness
6
Final Company Transaction Expenses
6
Final Statement
6
Final Working Capital
6
Financial Statements
11
GAAP
11
Governmental Entity
54
Holdings
1
Indebtedness
2
Indemnification Threshold
50
Indemnified Parties
46
Indemnity Escrow Amount
4
Independent Accounting Firm
5
Intellectual Property Rights
13
Interests
1
IRS
22
Judgment
8
Knowledge
54
Law
8
Liability
54
Licensed Company Intellectual Property Rights
14
Liens
12
Losses
45
Major Items
45
Notice of Disagreement
5
Ordinary Course of Business
54
Owned Real Estate
12
Patents
13
Permits
18
Permitted Liens
12
Permitted Transaction
40
Person
54
Personal Information
54
PI Permits
18
Post-Closing Tax Period
54
Pre-Closing Tax Period
19
Privacy Laws
27
Proceeding
18
Purchase Price
2
Purchaser
1
Purchaser Indemnified Parties
44
Records
38
Registered Company Intellectual Property Rights
14
Registered Intellectual Property Rights
14
Regulated Substance
28
Related Persons
17
Representatives
34
Restricted Persons
40
Rules
46
Sale
1
Seller
1
Seller Indemnified Parties
46
Seller Release
42
Severance Amount
24
Software
14
Straddle Period
19
Subsidiary
40, 55
Survival Period
44
Tax
19
Tax Controversy
48
Tax Proceeding
48
Tax Return
19
Taxes
19
Taxing Authority
19
Third Party Claim
47
Trade Secrets
13
Trademarks
13
Transition Services Agreement
41
Unaudited Financial Statements
11
Unresolved Claims
51
URLs
13
WARN Act
26
WC Target
4
Working Capital
3

 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT, dated as of July 19, 2010 (this
"Agreement"), is entered into between Sterling Infosystems, Inc., a Delaware
corporation ("Purchaser"), Screening International, LLC, a Delaware limited
liability company (the "Company"), Screening International Holdings, LLC, a
Delaware limited liability company ("Holdings") and Intersections Inc., a
Delaware corporation (the "Seller").
 
WHEREAS, Holdings is a wholly owned subsidiary of the Seller and is the record
and beneficial owner of all of the outstanding membership interests of the
Company (the "Interests"); and
 
WHEREAS, the Seller and Holdings desire to sell to Purchaser, and Purchaser
desires to purchase from the Seller and Holdings, the Interests upon the terms
and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
Purchase and Sale of Membership Interests; Closing
 
1.01.           Purchase and Sale of the Interests.  On the terms and subject to
the conditions of this Agreement, at the Closing, Holdings shall (and the Seller
shall cause Holdings to) sell, transfer and deliver the Interests to Purchaser,
free and clear of all Liens, and Purchaser shall purchase such Interests from
Holdings for an aggregate amount equal to the Purchase Price pursuant to Section
1.04(b) (the "Sale").  The Purchase Price, as adjusted pursuant to Section 1.05,
shall be paid at the Closing as provided in Section 1.04(b), and shall be
adjusted following the Closing as provided in Section 1.06.
 
1.02.           Closing Date.  The closing of the Sale (the "Closing") shall
take place at the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas,
New York, New York as soon as practicable, but in no event later than 10:00 a.m.
on the second business day following the satisfaction (or, to the extent
permitted, the waiver) of the conditions set forth in Article VI (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction (or, to the extent permitted, the waiver) of those
conditions), or at such other place, time and date as shall be agreed between
the Seller and Purchaser.  The date on which the Closing occurs is referred to
in this Agreement as the "Closing Date".  The Closing shall be deemed to have
occurred and shall become effective as of 12:01 a.m. on the Closing Date.
 
1.03.           Calculation of Purchase Price.
 
(a)        Subject to the terms and conditions of this Agreement, the aggregate
purchase price for the Interests shall be $15,000,000.00 (the "Base Purchase
Price"), which shall be adjusted at Closing pursuant to Section 1.05 and
adjusted after Closing pursuant to Section 1.06 (the Base Purchase Price as so
adjusted, the "Purchase Price").
 
(b)        Certain Definitions.  For purposes of this Agreement:
 
(i)           "Cash" means all cash held by the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.  For the
avoidance of doubt Cash shall (a) be calculated net of issued but uncleared
checks and drafts and (b) include checks and drafts received by the Company and
its Subsidiaries as of the Closing but not yet deposited as well as amounts
credited as available funds to the accounts of the Company and its Subsidiaries
by the applicable bank(s) as of the Closing.
 
(ii)           "Current Assets" means the aggregate amount of the current assets
(excluding Cash) of the Company and its Subsidiaries set forth under the title
"Current Assets" on Exhibit D.  Each line item set forth on Exhibit D used to
determine Current Assets shall be determined in accordance with GAAP unless
otherwise specifically set forth in such line item.
 
(iii)           "Current Liabilities" means the aggregate amount of the current
liabilities of the Company and its Subsidiaries set forth under the title
"Current Liabilities" on Exhibit D.  Each line item set forth on Exhibit D used
to determine Current Liabilities shall be determined in accordance with GAAP
unless otherwise specifically set forth in such line item.
 
(iv)           "Company Indebtedness" means the Indebtedness of the Company and
its Subsidiaries as of the Closing, if any; provided, however, Company
Indebtedness shall not include any Indebtedness between the Company on the one
hand and one of its Subsidiaries on the other.
 
(v)           "Company Transaction Expenses" means the sum of the following that
are incurred and unpaid by the Company or its Subsidiaries as of the Closing, or
for which the Company or its Subsidiaries are or will be liable as of the
Closing, that in each case directly relate to the transactions contemplated by
this Agreement:  (A) the aggregate amount of all out-of-pocket fees and
expenses, (B) any fees and expenses associated with obtaining necessary or
appropriate Consents of any Governmental Entity or third parties, (C) any fees
or expenses associated with obtaining the release and termination of any Liens
required to be released pursuant to the terms of this Agreement; (D) all
brokers' or finders' fees payable by the Company or any of its Subsidiaries in
connection with the Closing; and (E) any fees and expenses of counsel, advisors,
consultants, investment bankers, accountants, auditors and experts.
 
(vi)           "Indebtedness" of any Person means, without duplication, (A) the
principal, accreted value, accrued and unpaid interest, prepayment and
redemption premiums or penalties (if any), unpaid fees or expenses and other
monetary obligations in respect of (i) indebtedness of such Person for money
borrowed and (ii) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (B) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement; (C) all
obligations of such Person under leases required to be capitalized in accordance
with GAAP; (D) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker's acceptance or similar credit
transaction; and (E) all obligations of the type referred to in clauses (A)
through (D) of any other Persons for the payment of which such Person is
directly responsible.
 
(vii)           "Working Capital" means the amount equal to the Current Assets
minus Current Liabilities, determined as set forth in Exhibit D; provided,
however, that no amount included in the Company Transaction Expenses or the
Company Indebtedness that is paid at or prior to the Closing shall be included
in Current Liabilities for the purpose of calculating Working Capital.
 
1.04.           Delivery of Closing Certificate; Payments at Closing.
 
(a)        Closing Certificate.  Not less than two (2) business days prior to
the Closing Date, the Company shall provide to Purchaser a certificate (the
"Closing Certificate"), setting forth:
 
(i)           an estimate of the Company Transaction Expenses, if any, as of the
Closing Date (the "Estimated Company Transaction Expenses") and the amount of
such Company Transaction Expenses, if any, that Holdings would like Purchaser to
pay at Closing pursuant to Section 1.04(b), together with payment instructions
for each Person to whom any portion of the Company Transaction Expenses is owed;
 
(ii)           an estimate of the Company Indebtedness, if any, as of the
Closing Date (the "Estimated Company Indebtedness") and the amount of such
Company Indebtedness, if any, that Holdings would like Purchaser to pay at
Closing pursuant to Section 1.04(b), together with payment instructions for each
lender related thereto;
 
(iii)           an estimate of the Working Capital as of the Closing Date (the
"Estimated Closing Working Capital");
 
(iv)           an estimate of the Cash as of the Closing Date (the "Estimated
Closing Cash"); and
 
(v)           the payments and amounts of such payments that the Seller would
like Purchaser to pay third parties out of the Base Purchase Price at the
Closing pursuant to Section 1.04(b)(v) (the "Additional Payments"), together
with the payment instructions for each payee related thereto.
 
(b)        Payments.  At the Closing:
 
(i)           Closing Consideration.  Purchaser shall deliver to Holdings by
wire transfer of immediately available funds to an account designated by
Holdings an aggregate amount in cash equal to the Base Purchase Price, as
adjusted pursuant to Section 1.05;
 
(ii)           Company Transaction Expenses.  Purchaser shall pay to the Persons
identified in the Closing Certificate, on behalf of the Company, the amount of
the Company Transaction Expenses identified in the Closing Certificate to such
Person in accordance with the payment instructions contained in the Closing
Certificate and this Section 1.04(b)(ii); provided, however, that Purchaser
shall pay to the Company, as applicable, any amounts otherwise payable to such
Person that are required to be deducted and withheld under any provision of
federal, state, local or foreign Tax law.  To the extent that amounts are
withheld in accordance with this Section 1.04(b)(ii), the withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the Person
from whom such amounts were withheld;
 
(iii)           Company Indebtedness.  Purchaser shall pay to each lender
identified in the Closing Certificate, on behalf of the Company, the amount of
the Company Indebtedness identified in the Closing Certificate to such lender in
accordance with the payment instructions contained in the Closing Certificate;
 
(iv)           Indemnity Escrow Amount.  Purchaser shall pay $1,750,000.00 (the
"Indemnity Escrow Amount") to Wells Fargo Bank, National Association, as agent
to Purchaser and the Seller (the "Escrow Agent"), in immediately available
funds, to the account designated by the Escrow Agent, to be held by the Escrow
Agent under the Escrow Agreement pursuant to the terms thereof; and
 
(v)           Additional Payments.  Purchaser shall pay to each Person
identified on the Closing Certificate, on behalf of the Seller, the amounts set
forth on the Closing Certificate in accordance with the payment instructions
contained on the Closing Certificate.
 
1.05.           Adjustments of the Base Purchase Price at Closing.  At the
Closing, the Base Purchase Price shall be, without duplication:
 
(a)        Working Capital.  (i) Reduced by the amount, if any, that the
Estimated Closing Working Capital is less than $939,713.00 (the "WC Target"), or
(ii) increased by the amount, if any, that the Estimated Closing Working Capital
is greater than the WC Target;
 
(b)        Cash. (i) Reduced by the amount, if any, that the Estimated Closing
Cash is less than $0.00, then or (ii) increased by the amount, if any, that the
Estimated Closing Cash is greater than $0.00;
 
(c)        Company Transaction Expenses.  Decreased by the amount, if any, of
the Estimated Company Transaction Expenses;
 
(d)        Company Indebtedness.  Decreased by the amount, if any, of the
Estimated Company Indebtedness;
 
(e)        Indemnity Escrow.  Decreased by the Indemnity Escrow Amount, which
Purchaser shall pay to the Escrow Agent; and
 
(f)        Additional Payments.  Decreased by the amount, if any, of the
Additional Payments, which Purchaser shall pay to the Persons identified on the
Closing Certificate.
 
1.06.           Adjustments to the Purchase Price After the Closing.
 
(a)        As soon as reasonably practicable after the Closing Date, and no
later than ninety (90) calendar days after the Closing Date, Purchaser shall
deliver to the Seller a detailed statement (the "Closing Date Statement"),
prepared in accordance with Exhibit D, setting forth the Purchaser's proposed
final (i) Company Transaction Expenses as of the Closing Date, (ii) Company
Indebtedness as of the Closing Date, (iii) Working Capital as of the Closing
Date, (iv) Cash as of the Closing Date and (v) Purchase Price based on the
adjustments set forth in Section 1.06(e).  If no Closing Date Statement is
received by the Seller on or prior to 11:59 p.m. (Eastern Time) on the last day
of such ninety (90)-day period, no adjustment shall be made to the Purchase
Price pursuant to this Section 1.06 and the Purchase Price and the amounts set
forth on the Closing Certificate shall be final and binding on the parties
hereto.
 
(b)        During the forty-five (45) day period following the Seller's receipt
of the Closing Date Statement, the Seller and its auditors shall be permitted to
review the working papers relating to the Closing Date Statement.  During such
review period, Purchaser shall provide the Seller with access to the Company's
officers, employees, books and records (including work papers) to the extent
reasonably necessary in connection with the Seller's review of the Closing Date
Statement.  The Closing Date Statement shall become final and binding upon the
parties on the 45th day following delivery thereof, unless the Seller gives
written notice of its disagreement with respect to such Closing Date Statement
(a "Notice of Disagreement") to the Purchaser on or prior to such date.  Any
Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted.
 
(c)        If no Notice of Disagreement is received by the Purchaser on or prior
to 11:59 p.m. (Eastern Time) on the last day of such forty-five (45) period, the
Closing Date Statement shall be deemed accepted by the Seller.  If any such
Notice of Disagreement is timely provided, the Purchaser and the Seller each
shall use commercially reasonable efforts for a twenty (20)-day period (or such
longer period upon which they may mutually agree in writing signed by both
parties) to resolve any disagreements with respect to the Closing Date
Statement.
 
(d)        At the end of such twenty (20)-day period (or such longer period upon
which the parties may have mutually agreed in writing), if the parties are
unable to resolve any such disagreements, then a nationally recognized
independent accounting firm mutually selected by Purchaser and the Seller (the
"Independent Accounting Firm") shall resolve any remaining disagreements.  If
the Seller and the Purchaser are unable to agree on the Independent Accounting
Firm, then the Seller and the Purchaser shall each have the right to request
that an arbitrator from JAMS appoint the Independent Accounting Firm.  Each of
Purchaser and the Seller agrees to execute, if requested by the Independent
Accounting Firm, an engagement letter in customary form.  All fees and expenses
relating to the work to be performed by the Independent Accounting Firm shall be
paid equally by Purchaser and the Seller.  The Independent Accounting Firm shall
act as an arbitrator to determine, based solely on written submissions by the
Seller and the Purchaser, and not by independent review or testimony of any
type, only those issues and amounts still in dispute and shall be limited to
those adjustments, if any, that need be made for the Closing Date Statement to
comply with this Agreement and Exhibit D.  The Independent Accounting Firm shall
address only those items in dispute and may not assign a value greater than the
greatest value for such item claimed by either Purchaser or the Seller or
smaller than the smallest value for such item claimed by either such party.  The
Independent Accounting Firm's determination shall be requested to be made within
thirty (30) days after the conclusion of the presentation of evidence by
Purchaser and the Seller, and shall be set forth in a written statement
delivered to such parties setting forth the final Closing Date Statement, the
final Company Transaction Expenses as of the Closing Date, the final Company
Indebtedness as of the Closing Date, the final Working Capital as of the Closing
Date and the Final Cash Amount as of the Closing Date.  Such determinations
shall be final, binding and conclusive for all purposes of this Agreement and
shall not be subject to any further recourse by any party pursuant to any
provision of this Agreement, absent fraud or manifest error.  Judgment may be
entered upon the determination of the Independent Accounting Firm in any court
having jurisdiction over the party against which such determination is to be
enforced.
 
(e)        The "Final Company Transaction Expenses," the "Final Company
Indebtedness", the "Final Working Capital", and the "Final Cash" shall be set
forth in: (i) the Closing Certificate if Purchaser fails to deliver a Closing
Date Statement within the required ninety (90) calendar day period after the
Closing, (ii) the Closing Date Statement, in the event the Seller does not
deliver a Notice of Disagreement in the forty-five (45)-day period specified
above (iii) a closing date statement mutually agreed upon by the Purchaser and
the Seller or (iv), failing such agreement, the determination of the Independent
Accounting Firm, and the document containing such final determinations pursuant
to the forgoing clause (i), (ii), (iii) or (iv) shall be referred to as the
"Final Statement".  The date on which the Final Statement is determined in
accordance with this Section 1.06(e) is hereinafter referred to as the
"Determination Date."
 
(f)        On the Determination Date, the final Purchase Price shall be
re-calculated, without duplication, as follows:
 
(i)           Company Transaction Expenses.  The Purchase Price shall be (A)
increased by the amount by which the Estimated Company Transaction Expenses
exceed the Final Company Transaction Expenses or (B) decreased by the amount by
which the Final Company Transaction Expenses exceed the Estimated Company
Transaction Expenses;
 
(ii)           Company Indebtedness.  The Purchase Price shall be (A) increased
by the amount by which the Estimated Company Indebtedness exceeds the Final
Company Indebtedness or (B) decreased by the amount by which the Final Company
Indebtedness exceeds the Estimated Company Indebtedness;
 
(iii)           Working Capital.  The Purchase Price shall be (A) increased by
the amount by which Final Working Capital exceeds the Estimated Closing Working
Capital or (B) decreased by the amount by which the Estimated Closing Working
Capital exceeds the Final Working Capital; and
 
(iv)           Cash.  The Purchase Price shall be (A) increased by the amount by
which Final Cash exceeds the Estimated Closing Cash or (B) decreased by the
amount by which the Estimated Final Cash exceeds the Final Cash.
 
If the final Purchase Price as calculated pursuant to this Section 1.06(f) is
less than the Purchase Price paid at the Closing, the Purchaser shall, within
ten (10) business days after the Determination Date, make payment to the Seller
by wire transfer in immediately available funds of the amount of such
difference.  If the final Purchase Price as calculated pursuant to this Section
1.06(f) is greater than the Purchase Price paid at the Closing, the Seller
shall, within ten (10) business days after the Determination Date, make payment
to the Purchaser by wire transfer in immediately available funds of the amount
of such difference.
 
1.07.           Application of Sale Proceeds.  The Seller shall satisfy all of
its obligations under that certain Credit Agreement, by and among Seller,
certain Affiliates thereof, Bank of America, N.A., and L/C Issuer, dated as of
July 3, 2006 (as amended, the "Credit Agreement") arising in connection with the
sale of the Company, including without limitation its obligation pursuant to
Section 7.05(f) to apply fifty percent (50%) of the Net Cash Proceeds (as
defined in the Credit Agreement) to prepay Loans (as defined in the Credit
Agreement) pursuant to Section 2.5(d)(iii) of the Credit Agreement.
 
ARTICLE II
Representations and Warranties Relating to the Seller and Holdings

 
The Seller hereby represents and warrants to Purchaser as follows:
 
2.01.           Organization, Standing and Power.  Each of Seller and Holdings
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized.  Holdings has made available to Purchaser
true and complete copies of its and Holdings' certificate of incorporation and
by-laws, or similar organizational documents, in each case as amended through
the date of this Agreement.
 
2.02.           Authority; Execution and Delivery; Enforceability.  Each of the
Seller and Holdings has full power and authority to execute this Agreement and
each Ancillary Agreement to which it is a party, and to consummate the  and the
other transactions contemplated hereby and thereby.  The execution and delivery
by the Seller and Holdings of this Agreement and the Ancillary Agreements to
which it is a party, and the consummation by the Seller and Holdings of the Sale
and the other transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action and do not require the approval of
the Seller's shareholders.  Each of the Seller and Holdings has duly executed
and delivered this Agreement and each Ancillary Agreement to which it is a party
and (assuming due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement and each Ancillary Agreement to which it is a
party constitute its legal, valid and binding obligations, enforceable against
it in accordance with their terms except to the extent enforcement thereof may
be limited by applicable bankruptcy, reorganization, insolvency or other laws
regarding creditors' rights or equitable remedies.
 
2.03.           No Conflicts; Consents.  The execution and delivery by the
Seller and Holdings of this Agreement and each Ancillary Agreement to which it
is a party do not, and the consummation of the Sale and the other transactions
contemplated hereby and thereby and compliance by the Seller and Holdings with
the terms hereof and thereof will not, conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
upon any of the properties or assets of the Seller or Holdings under, any
provision of (i) the certificate of incorporation or by-laws of the Seller or
the organizational documents of Holdings, (ii) except as set forth on Schedule
2.03, any material Contract to which the Seller or Holdings is a party or by
which any of its properties or assets is bound or (iii) any judgment, order or
decree ("Judgment") or statute, law, ordinance, rule or regulation ("Law")
applicable to the Seller or Holdings or the properties or assets of either,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have an adverse effect (A) on the ability of the Seller and Holdings
to perform their obligations under this Agreement or any Ancillary Agreement to
which it is a party or (B) on the ability of the Seller and Holdings to
consummate the Sale and the other transactions contemplated hereby and
thereby.  No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required to
be obtained or made by or with respect to the Seller or Holdings in connection
with the execution, delivery and performance of this Agreement and each
Ancillary Agreement to which it is a party or the consummation of the Sale or
the other transactions contemplated hereby and thereby.
 
2.04.           The Interests.  Holdings, has good and valid title to the
Interests, free and clear of all Liens except for Liens to be released at or
prior to the Closing.  Assuming Purchaser has the requisite power and authority
to be the lawful owner of the Interests, and upon the Seller's receipt of the
Closing Consideration, good and valid title to the Interests will pass to
Purchaser, free and clear of any Liens, other than those arising from acts of
Purchaser or its Affiliates.  Other than this Agreement and the Charter
Documents, the Interests are not subject to any voting trust agreement or other
Contract, including any Contract restricting or otherwise relating to the
voting, dividend rights or disposition of the Interests.
 
2.05.           Broker's Fees.  Except as set forth in Schedule 2.05, Seller and
Holdings have no Liability to pay any fees or commissions to any broker, finder
or agent with respect to this Agreement, the , or the transactions contemplated
by this Agreement.
 
ARTICLE III
Representations and Warranties Relating to the Company

 
Contemporaneously with the execution and delivery of this Agreement by the
Company, the Company shall deliver to Purchaser a disclosure schedule with
numbered schedules corresponding to the relevant sections in this Agreement (the
"Company Disclosure Schedule").  Any exception, qualification or disclosure set
forth in the Company Disclosure Schedule with respect to a particular
representation, warranty or covenant contained in this Agreement shall be deemed
to be an exception, qualification or disclosure with respect to all other
applicable representations, warranties and covenants contained in this Agreement
to which the relevance of such disclosure is reasonably apparent. Nothing in the
Company Disclosure Schedule is intended to broaden the scope of any
representation, warranty or covenant of the Company contained in this
Agreement.  Subject to the exceptions and qualifications set forth in the
Company Disclosure Schedule, the Company hereby represents and warrants to
Purchaser as follows:
 
3.01.            Organization and Standing; Books and Records.
 
(a)        Each of the Company and its Subsidiaries is a limited liability
company (or other legal entity) duly organized, validly existing and in good
standing under the Laws of its jurisdiction of incorporation and is duly
qualified or authorized to do business as a foreign corporation or entity and is
in good standing under the Laws of each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where such failure, individually or in the aggregate, is
not reasonably likely to have a Company Material Adverse Effect.  Schedule
3.01(a) lists the jurisdictions, if any, in which the Company is qualified to do
business. Each of the Company and its Subsidiaries has full corporate power and
authority necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on its business as conducted as of the date of this
Agreement.
 
(b)        The Company has delivered to Purchaser true and complete copies of
(i) the certificate of formation and limited liability company agreement, each
as in effect on the date hereof and on the Closing Date, of the Company (the
"Charter Documents") and (ii) the comparable organizational documents, each as
in effect on the date hereof and on the Closing Date, of each Subsidiary.  The
transfer books and the minute books of the Company and, if applicable, the
comparable records of each Subsidiary (copies of all of which have been
delivered to Purchaser prior to the date hereof) are true and complete in all
material respects.
 
(c)        The minute books and records of the Company and its Subsidiaries
contain a materially complete record of all material actions taken at all
meetings and by all written consents in lieu of meetings of the board of
managers of the Company or such Subsidiary, as applicable, or any committees
thereof, and the members of the Company.  The membership interest registry and
related membership interest transfer records of the Company and its Subsidiaries
represent a true, complete and correct record of all issuances and transfers of
the membership interests of the Company and its Subsidiaries.  The corporate
books and records of the Company and its Subsidiaries (i) accurately and fairly
reflect in all material respects the business and condition of the Company and
its Subsidiaries and the transactions and the assets and liabilities of the
Company and its Subsidiaries with respect thereto, and (ii) have been maintained
in all material respects in accordance with good business and bookkeeping
practices.  Without limiting the generality of the foregoing, the Company and
its Subsidiaries have not engaged in any material transaction with respect to
its business or operations, maintained any bank account or used any funds of the
Company or any Subsidiary in the conduct thereof except for transactions, bank
accounts and funds that have been and are reflected in the normally maintained
books and records of the Company and its Subsidiaries.
 
3.02.            Membership Interests of the Company and its Subsidiaries.
 
(a)        There are no outstanding equity securities of the Company other than
the Interests.  The Interests were duly authorized for issuance and are validly
issued and were not issued in violation of any purchase or call option, right of
first refusal, subscription right, preemptive right or any similar rights.  The
Interests are owned of record by Holdings.  There are no outstanding options,
warrants, calls, rights or commitments or any other agreements of any character
relating to distribution rights (other than distribution rights provided for in
the Charter Documents) or to the sale, allotment, issuance or voting of, or the
granting of rights to acquire, any equity security of the Company, or any
securities or other instruments convertible into, exchangeable for or evidencing
the right to purchase any equity interests of the Company.
 
(b)        There are no obligations, contingent or otherwise, of the Company or
any Subsidiary to (i) repurchase, redeem or otherwise acquire any Interests or
other equity interests of any Subsidiary, or (ii) provide material funds to, or
make any material investment in (in the form of a loan, capital contribution or
otherwise), or provide any guarantee with respect to the obligations of, any
Person.  There are no outstanding profit participation or similar rights with
respect to the Company or any of its Subsidiaries.
 
3.03.           Subsidiaries.  Schedule 3.03 sets forth the name of each
Subsidiary of the Company, and, with respect to each such Subsidiary:  (i) the
jurisdiction in which it is incorporated or organized, (ii) the jurisdictions,
if any, in which it is qualified to do business, (iii) the number of shares of
its authorized capital stock, (iv) the number and class of shares thereof duly
issued and outstanding, (v) the names of all stockholders or other equity owners
and (vi) the number of shares of stock owned by each stockholder or the amount
of equity owned by each equity owner.  The outstanding shares of capital stock
or equity interests of each Subsidiary of the Company are owned of record by the
Company, are validly issued, fully paid and non-assessable, and were not issued
in violation of any purchase or call option, right of first refusal,
subscription right, preemptive right or any similar right.  There is no existing
option, warrant, call, right or Contract to which any Subsidiary of the Company
is a party requiring, and there are no convertible securities of any Subsidiary
of the Company outstanding which upon conversion would require, the issuance of
any shares of capital stock or other equity interests of any Subsidiary or other
securities convertible into shares of capital stock or other equity interests of
any Subsidiary.  The Company does not own, directly or indirectly, any capital
stock or equity securities of any Person other than the Company's Subsidiaries
set forth on Schedule 3.03.
 
3.04.           Authority; Execution and Delivery; Enforceability.
 
(a)        The Company has all requisite power, authority and legal capacity to
execute and deliver this Agreement and each Ancillary Agreement to which the
Company is a party, to perform its obligations hereunder and thereunder and to
consummate the Sale and the other transactions contemplated hereby and
thereby.  The execution, delivery and performance of this Agreement and the
Ancillary Agreements to which the Company is a party, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized and
approved by all required action on the part of the Company and no other limited
liability company action on the part of the Company is necessary to authorize
this Agreement, the Ancillary Agreements and the transactions contemplated
hereby or thereby.
 
(b)        This Agreement has been duly and validly executed and delivered by
the Company and, assuming due execution and authorization by the other parties
hereto, constitutes a legal, valid and binding obligation of the Company.  The
Ancillary Agreements, when executed and delivered by the Company, will be duly
and validly authorized, executed and delivered by the Company and, assuming due
execution and authorization by the other parties thereto, will be the legal,
valid and binding obligations of the Company.  This Agreement and the Ancillary
Documents are enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other Laws affecting the rights of creditors generally and by general
principles of equity.
 
3.05.           No Conflicts; Consents.
 
(a)        Except as set forth on Section 3.05(a), the execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements to
which it is a party will not (i) violate, conflict with or result in the breach
of any provision of the Charter Documents of the Company, (ii) conflict with or
violate any Judgment or any material Law applicable to the Company or any of its
assets or properties except any Laws related to PI Permits or (iii) except as
set forth on Schedule 3.05(a) conflict with, result in any breach of, constitute
a default under (with or without notice or lapse of time, or both) or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under any Company Contract.
 
(b)        Except as set forth on Schedule 3.05(b), the execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements to
which the Company is a party does not and will not require any consent,
approval, license, permit, order or authorization ("Consent") of any
Governmental Entity or other Person that is a party to a Company Contract.
 
3.06.           Financial Statements.  Attached as exhibits to Schedule 3.06 are
(i) the unaudited consolidated financial statements of the Company and its
Subsidiaries as of and for the fiscal years ended December 31, 2008 and December
31, 2009 (the "Unaudited Financial Statements") and (ii) the unaudited
consolidated summary financial statements of the Company and its Subsidiaries as
of and for the period ended June 30, 2010 (such date, the "Balance Sheet Date")
(the "Interim Financials" and, together with the Unaudited Financial Statements,
and the notes and schedules to the Seller's financial statements filed with the
Securities and Exchange Commission for the years ended December 31, 2008 and
December 31, 2009 and the quarter ended March 31, 2010 (but only to the extent
such notes and schedules relate to the Company), the "Financial
Statements").   The Financial Statements have been prepared in conformity with
generally accepted accounting principles for an operating division of a company
in the United States  ("GAAP") consistently applied (except as may be otherwise
specified in such Financial Statements or the notes thereto) and, on that basis,
present fairly and accurately in all material respects the unaudited financial
condition and results of operations and cash flows of the Company, as of the
respective dates thereof and for the respective periods indicated except as may
be indicated in the notes thereto and except, in the case of Interim Financials,
for normally recurring year-end adjustments which are not expected to be
material individually or in the aggregate.
 
3.07.           No Undisclosed Liabilities.  Neither the Company nor any
Subsidiary of the Company has any Indebtedness or Liabilities other than (i)
those specifically reflected on and fully reserved against in the Company's
balance sheet included in its Interim Financials (the "Balance Sheet"), (ii)
Liabilities incurred since the Balance Sheet Date in the Ordinary Course of
Business, and (iii) other Indebtedness or Liabilities that are set forth in
Schedule 3.07.
 
3.08.           Assets Other than Real Property Interests or Intellectual
Property.  The Company and each of its Subsidiaries has good and marketable
title to, or in the case of leased assets, good and valid leasehold interests
in, all assets reflected on the Balance Sheet or thereafter acquired, other than
assets disposed of since the Balance Sheet Date in the Ordinary Course of
Business, in each case free and clear of all mortgages, liens, security
interests, charges, easements, leases, subleases, covenants, rights of way,
options, claims, restrictions or encumbrances of any kind (collectively,
"Liens"), except for Permitted Liens.  For purposes of this Agreement, the term
"Permitted Liens" means (i) the Liens set forth in Schedule 3.08, (ii)
mechanics', carriers', workmen's, repairmen's or other like Liens arising or
incurred in the Ordinary Course of Business with respect to Liabilities not
delinquent, (iii) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties entered into in the Ordinary
Course of Business and (iv) Liens for Taxes that are not due and payable or that
may thereafter be paid without penalty or Liens disclosed in Schedule 3.08  for
Taxes that are being contested in good faith (and for which adequate accruals or
reserves have been established on the Balance Sheet).
 
3.09.           Owned and Leased Real Properties; Title to Properties.
 
(a)        Neither the Company nor any Subsidiary, directly or beneficially,
owns or has at any time owned any real estate or any interest in real estate
("Owned Real Estate") and there are no outstanding offers, options, Contracts,
rights of first offer or rights of first refusal for the Company or a Subsidiary
to acquire any Owned Real Estate.
 
(b)        Schedule 3.09(b) sets forth a complete and correct list of (i) all
Contracts for occupancy of real property, including all amendments, extensions
and renewals thereof and related agreements, to which the Company or a
Subsidiary is party or by which the Company or a Subsidiary is bound
(collectively, the "Company Leases") and (ii) the location of the real property
subject to the Company Leases (the "Company Leased Property").  The Company
Leases are legal, valid, binding and enforceable and in full force and
effect.  Neither the Company nor any Subsidiary possesses or leases any real
property except pursuant to a Company Lease.  Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party to any
Company Lease, is in default under any of the Company Leases and to the
Knowledge of the Company there are no events which with notice or lapse of time
or both would constitute defaults under any Company Lease.  There are no
material monetary obligations to any lessor other than the rent obligations
under the Company Leases.  The Company has provided Purchaser with true,
complete and correct copies of all Company Leases and, in the case of any oral
Company Lease, a written summary of the material terms of such Company
Lease.  The Company and its Subsidiaries enjoy peaceful and undisturbed
possession under all such Company Leases, the Company or its Subsidiaries have
not collaterally assigned or granted any other security interest in such Company
Leases or any interest therein except Permitted Liens, and there are no Liens on
the estate or interest created by such Company Leases, except Permitted Liens.
 
(c)        To the Company's Knowledge, the Company Leased Property complies in
all material respects with the requirements of all applicable building, zoning,
subdivision, health, safety and other land use Laws.
 
(d)        The Company Leased Property comprises all of the real property
currently used in the Company's business.
 
3.10.           Intellectual Property.
 
(a)        For purposes of this Agreement:
 
(i)           "Company Intellectual Property Rights" means all rights
(including, but not limited to, rights of ownership and rights under license
from other Persons) of the Company and its Subsidiaries with respect to any
Intellectual Property Rights, including Registered Company Intellectual Property
Rights.
 
(ii)           "Company Product" means any product or service offering of the
Company or any of its Subsidiaries being marketed, sold, licensed or distributed
by the Company or any of its Subsidiaries as of the date of this Agreement.
 
(iii)           "Intellectual Property Rights" means any and all worldwide
rights in, arising from or associated with the following, whether protected,
created or arising under the Laws of the United States or any other jurisdiction
or under any international convention:  (1) all patents and applications
therefore and all reissues, divisions, re-examinations, renewals, extensions,
provisionals, substitutions, continuations and continuations-in-part thereof,
and equivalent or similar rights anywhere in the world in inventions and
discoveries including, without limitation, invention disclosures ("Patents");
(2) all trade secrets, know-how and other proprietary information which derives
independent economic value from not being generally known to the public
(collectively, "Trade Secrets"); (3) all copyrights, copyright registrations and
applications therefore ("Copyrights"); (4) all uniform resource locators, e-mail
and other internet addresses and domain names and applications and registrations
therefore ("URLs"); (5) all trade names, corporate names, logos, slogans, trade
dress, trademarks, service marks, and trademark and service mark registrations
and applications therefore and all goodwill associated therewith ("Trademarks");
(6) rights of publicity; (7) moral rights and rights of attribution; (8)
computer programs (whether in source code, object code, or other form),
databases, compilations and data, and all documentation, including user manuals
and training materials relating to the foregoing ("Software"); and (9) any
similar, corresponding or equivalent rights to any of the foregoing anywhere in
the world.
 
(iv)           "Licensed Company Intellectual Property Rights" means all
Intellectual Property Rights that are licensed to the Company or any of its
Subsidiaries from other Persons as of the date hereof.
 
(v)           "Registered Company Intellectual Property Rights" means all
Registered Intellectual Property Rights owned by the Company or any of its
Subsidiaries as of the date hereof.
 
(vi)           "Registered Intellectual Property Rights" means all active or
live United States and foreign:  (1) registered and issued Patents and
applications to register Patents; (2) registered Trademarks, applications to
register Trademarks, including intent-to-use applications and other
registrations or applications related to Trademarks; (3) Copyright registrations
and applications to register Copyrights; (4) URL registrations and applications
to register URLs; and (5) any other Intellectual Property Right that is the
subject of an application, certificate, filing, registration or other document
issued by, filed with, or recorded by, any state, government or other public
legal authority at any time.
 
(b)        Schedule 3.10(b) lists all Registered Company Intellectual Property
Rights, including the record owner of such Registered Company Intellectual
Property Rights and the jurisdictions in which each of the Registered Company
Intellectual Property Rights has been issued or registered or in which any such
application for issuance or registration has been filed.  To the Knowledge of
Company, Schedule 3.10(b) also lists any proceedings or actions before any
Governmental Entity (including the United States Patent and Trademark Office or
equivalent authority anywhere in the world) related to any Registered Company
Intellectual Property Right or any Company Intellectual Property Right that is
owned by the Company or its Subsidiaries.
 
(c)        To the Knowledge of the Company each Company Intellectual Property
Right is free and clear of any Liens, other than Permitted Liens.
 
(d)        To the Knowledge of the Company there are no facts or circumstances
in existence that would render any issued Patent, registered Trademark,
registered Copyright or registered URL that is included within Registered
Company Intellectual Property Right invalid or unenforceable.
 
(e)        To the Knowledge of Company, Intellectual Property Rights owned by
the Company or any of its Subsidiaries is subject to any Proceeding or
outstanding Judgment that restricts and/or conditions in any manner the use,
transfer or licensing thereof by the Company or any of its Subsidiaries or which
would reasonably be expected to affect in any material respect the validity, use
or enforceability of such Company Intellectual Property Rights.
 
(f)        In each case in which the Company or any of its Subsidiaries has
acquired ownership of any Company Intellectual Property Rights that are material
to the business of the Company and its Subsidiaries from any Person, the Company
or such Subsidiary has obtained a written assignment which, to the Knowledge of
the Company, is sufficient to irrevocably transfer all such Company Intellectual
Property Rights to the Company or such Subsidiary.
 
(g)        All necessary registration, maintenance and renewal fees due on or
prior to the date of this Agreement in connection with each Registered Company
Intellectual Property Right have been paid and all necessary documents and
certificates in connection with such Registered Company Intellectual Property
Rights have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Company Intellectual Property
Rights.
 
(h)        To the Knowledge of the Company, no third party has any ownership
claim or other claim of rights to any Company Intellectual Property Rights owned
or purported to be owned by the Company or any of its Subsidiaries.
 
(i)        Neither the Company nor any of its Subsidiaries has received, at any
time during the three year period preceding the date hereof, and to the
Knowledge of the Company neither the Company nor any of its Subsidiaries is
aware of any facts that indicate a likelihood of receiving, written notice from
any Person directing the Company or any of its Subsidiaries to review or
consider the applicability of such Person's Intellectual Property Rights to the
business and/or the Company Intellectual Property Rights or any of its
Subsidiaries or claiming that the operation of the business of the Company or
any of its Subsidiaries or any act, product, technology or service of the
Company or any of its Subsidiaries infringes, misappropriates, or dilutes any
Intellectual Property Right of any Person (including, without limitation, any
demand or request that the Company or any Subsidiary license any rights from a
third party).  To the Knowledge of the Company, neither the (i) operation of the
business of the Company and its Subsidiaries nor (ii) the use, reproduction,
modification, manufacture, distribution, licensing, sublicensing, sale, offering
for sale, import, or other exploitation of any Company Product, infringes, or
misappropriates or otherwise violates any Intellectual Property Rights of any
Person.
 
(j)        To the Knowledge of the Company, no Person is infringing, or
misappropriating, or diluting any Company Intellectual Property Rights owned or
purported to be owned by the Company.
 
(k)        Each employee and consultant of the Company or its Subsidiaries who
in the normal course of his or her duties is involved in the creation of Company
Intellectual Property Rights has entered into a proprietary information and
inventions agreement in the form or forms delivered to Purchaser except where
the lack of such agreement would not have a material effect on the Company and
the Subsidiaries taken as a whole.
 
(l)        With respect to the use, operation, implementation and delivery of
the Software in the business of the Company, (i) no capital expenditures are
currently contemplated with respect to such use other than capital expenditures
in the Ordinary Course of Business, (ii) the Company has not experienced any
material defects in such Software, including any material error or omission in
the processing of any transactions other than defects which have been corrected,
and (iii) no such Software contains any device or feature designed to disrupt,
disable, or otherwise impair the functioning of any Software.  To the Knowledge
of the Company during the three years prior to the date hereof, (i) there have
been no material security breaches in the Company's or any of its Subsidiaries'
information technology systems, and (ii) there have been no material disruptions
in any of the Company's or its Subsidiaries' information technology systems that
have adversely affected in any material respect the Company's or any of its
Subsidiaries' business or operations.
 
(m)        Except as set forth on Schedule 3.10(m), to the Knowledge of the
Company neither the Company nor any of its Subsidiaries have used (and none of
the Company Products or any other Software used in the business of the Company
or any of its Subsidiaries include) any open source Software in a manner that
would require any Company Product or any other Software developed by or on
behalf of the Company to  (i) be disclosed, redistributed or made available in
source code form or (ii) be redistributable at no charge.
 
3.11.           Contracts.
 
(a)        Subject to the limitations set forth in this Section 3.11,
Schedule 3.11(a) sets forth a list of the following types of Contracts to which
either the Company or any of its Subsidiaries is a party:
 
(i)           employment agreement, non-competition agreement, non-solicitation
agreement, or assignment of inventions agreement with respect to any employee or
independent contractor of the Company, Contract providing for severance,
retention, change in control or other similar payments or any Employee Release;
 
(ii)           management Contracts, Contracts with an independent contractor or
consultant (or similar arrangement), Contracts whereby the Company buys
products, or Contracts whereby the Company buys services, in each case where the
aggregate amount of payments owed by the Company exceeds $25,000 during the
period running from January 1 to June 30, 2010, except for such Contracts as are
cancelable without penalty on notice of thirty (30) days or fewer;
 
(iii)           collective bargaining agreement or other Contract with any labor
organization, union or association;
 
(iv)           Contracts containing covenants of the Company or any of its
Subsidiaries not to compete in any line of business or with any Person in any
geographical area or, to the actual Knowledge of Seller (without any duty of
inquiry), not to solicit or hire any Person with respect to employment or
covenants of any other Person not to compete with the Company or any of its
Subsidiaries in any line of business or in any geographical area or, to the
actual Knowledge of Seller (without any duty of inquiry), not to solicit or hire
any Person with respect to employment;
 
(v)           Contract with the Seller or any Affiliate thereof or any current
or former officer, director, stockholder or Affiliate of the Company or any of
its Subsidiaries or with any "associate" or any member of the "immediate family"
(as such terms are respectively defined in Rules 12b-2 and 16a-1 of the
Securities Exchange Act of 1934, as amended) of any such director or officer
("Related Persons");
 
(vi)           Company Leases not disclosed pursuant to Section 3.09;
 
(vii)           lease, sublease or similar Contract with any person (other than
a Subsidiary) under which (A) the Company or a Subsidiary is lessee of, or holds
or uses, any machinery, equipment, vehicle or other tangible personal property
owned by any person or (B) the Company or a Subsidiary is a lessor or sublessor
of, or makes available for use by any person, any tangible personal property
owned or leased by the Company or a Subsidiary;
 
(viii)           Contracts relating to the incurrence, assumption or guarantee
of any Indebtedness or imposing a Lien on any of the assets of the Company or
any Subsidiary of the Company;
 
(ix)           The Company's top fifty (50) contracts by revenue for the supply
of products or services to Persons located primarily in the U.S. as set forth in
the Financial Statements and the Company's top eleven (11) contracts by revenue
for the supply of products or services to Persons located primarily outside the
U.S. as set forth in the Financial Statements;
 
(x)           Contract under which the Company or any Subsidiary has made any
advance, loan, extension of credit or capital contribution to, or other
investment in, any Person in excess of $25,000 during the period running from
January 1 to June 30, 2010;
 
(xi)           Contract for the sale (whether by merger, sale of stock, sale of
assets or otherwise) of any security or material asset of the Company or any
Subsidiary or the grant of any preferential rights to purchase any such asset or
requiring the consent of any party to the transfer thereof, all since January 1,
2005;
 
(xii)           [intentionally omitted];
 
(xiii)           Contract with any Governmental Entity;
 
(xiv)           any agency, dealer, sales representative, marketing or other
similar Contract;
 
(xv)           currency exchange, interest rate exchange, commodity exchange or
similar hedging Contract, in each case where the aggregate value exceeds
$25,000;
 
(xvi)           Contract for any joint venture, partnership or other similar
arrangement;
 
(xvii)           power of attorney;
 
(xviii)           license, sublicense or option with respect to any Intellectual
Property Rights (including any such license under which the Company or a
Subsidiary is licensee or licensor of any such Intellectual Property Rights)
except for licenses of generally available commercial software or data generally
available to the background screening industry licensed on standard terms and
requiring the payment of license fees of $25,000 or less during the period
running from January 1 to June 30, 2010;
 
(xix)           Contract for the purchase of materials, supplies, goods,
services, equipment or other assets, in each case which contains an obligation
on the date hereof of the Company or a Subsidiary to make a payment in excess of
$25,000 between the date hereof and December 31, 2010 and is not terminable by
the Company or a Subsidiary by notice of not more than thirty (30) days for a
cost of less than $10,000; or
 
(xx)           Confidentiality or standstill agreement entered into during the
three (3) years prior to the date hereof.
 
(b)        All Contracts set forth in Schedule 3.11(a) (the "Company Contracts")
are valid, binding and in full force and effect and, assuming due authorization
execution and delivery by the other parties thereto, are enforceable by the
Company or its applicable Subsidiary in accordance with their terms except as
may be limited by (a) applicable bankruptcy, insolvency, reorganization or other
Laws of general application relating to or affecting the enforcement of
creditors rights generally, and (b) the effect of rules of Law governing the
availability of specific performance and other equitable remedies.  The Company
or its applicable Subsidiary has performed all material obligations required to
be performed by it through the date of this Agreement under the Company
Contracts, and neither the Company nor its applicable Subsidiary is (with or
without the lapse of time or the giving of notice, or both) in material breach
or default thereunder.  To the Knowledge of the Company, no other party to any
Company Contract is (with or without the lapse of time or the giving of notice,
or both) in material breach or default thereunder.  Except as set forth on
Schedule 3.11(b), none of the Company or any of its Subsidiaries has received
any written notice of the intention of any party to terminate any Company
Contract.  Complete and correct copies of all Company Contracts, together with
all amendments thereto, have been made available to Purchaser.
 
3.12.           Permits.  The Company and its Subsidiaries have all of the
certificates, licenses, permits, authorizations and approvals set forth on
Schedule 3.12 ("Permits"), which are all of the Permits necessary to own or hold
under lease and operate their business as currently conducted, (a) except for
any such Permits the absence of which does not individually or in the aggregate
constitute a Company Material Adverse Effect and (b) except for licenses or
permits that may be required by a Governmental Entity that allow the Company or
any of its Subsidiaries or Affiliates to operate as a private investigator or
detective ("PI Permits").  The Company and its Subsidiaries also have all of the
PI Permits set forth on Schedule 3.12.  All such Permits (other than PI Permits)
are valid and in full force and effect, are validly held by the Company or its
applicable Subsidiary, and the Company or its applicable Subsidiary has complied
in all material respects with the terms and conditions thereof.  To the
Company's Knowledge, during the past three (3) years, except with respect to PI
Permits, neither the Company nor any of its Subsidiaries has received notice of
any investigation, suit, action, claim or proceeding by or before any
Governmental Entity (a "Proceeding") relating to any such Permits.
 
3.13.           Insurance.  The Company and its Subsidiaries have been insured
under the insurance policies of Seller set forth on Schedule 3.13 and no
material claims have been made since the Balance Sheet Date under such policies
resulting from the operations of the Company or its Subsidiaries.  The Seller’s
policy of errors and omissions insurance through Chartis Speciality Lines
Insurance Company set forth on Schedule 3.13 is in full force and effect and all
premiums have been paid with respect thereto (the “E&O Policy”).  The E&O Policy
shall apply to the Company and its Subsidiaries immediately after the Closing to
the same extent as immediately prior to the Closing, all pursuant to the terms
and conditions of the E&O Policy.
 
3.14.           Taxes.
 
(a)        For purposes of this Agreement:
 
(i)           "Affiliated Group" means any affiliated group within the meaning
of Code Section 1504(a) or any similar group defined under a similar provision
of state, local or foreign Law.
 
(ii)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(iii)           "Pre-Closing Tax Period" means any Tax period ending on or
before the Closing Date and that portion of any Straddle Period ending on and
including the Closing Date.
 
(iv)           "Straddle Period" means any Tax period that includes (but does
not end on) the Closing Date.
 
(v)           "Tax" or "Taxes" shall mean all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other comparable assessments of any
kind whatsoever, including all net income, gross receipts, capital, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, alternative or add-on minimum, property
and estimated Taxes, customs duties, fees, assessments and other charges in the
nature of Taxes, including any interest, penalty, or addition thereto, whether
disputed or not, and including any obligations to indemnify or otherwise assume
or succeed to the Tax liability of another Person.
 
(vi)           "Tax Return" means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
(vii)           "Taxing Authority" means the Internal Revenue Service and any
other Governmental Entity responsible for the administration of any Tax.
 
(b)        Each of the Company and its Subsidiaries has timely filed with the
appropriate Taxing Authorities all Tax Returns that such entity was required to
file by Law, and all such Tax Returns were correct and complete in all material
respects and were prepared in compliance with applicable Law.  Each of the
Company and its Subsidiaries has paid or caused to be paid all Taxes due and
owing (whether or not shown on any Tax Return) in respect of the periods for
which Tax Returns are due, and has established an adequate accrual or reserve
for the payment of all Taxes payable in respect of the period subsequent to the
last of said periods required to be so accrued or reserved.  Neither the Company
nor any of its Subsidiaries has any liability for any Taxes in excess of the
amount so paid or accruals or reserves so established.  There are no Liens on
any of the assets of the Company or any of its Subsidiaries arising as a result
of any failure (or alleged failure) to pay any Tax (other than any Tax not yet
due and payable).
 
(c)        The Company has made available to Purchaser complete and accurate
copies of (i) all Tax Returns filed by the Company and each Subsidiary of the
Company with respect to all Tax periods since January 1, 2006 and (ii) any audit
report issued since January 1, 2006 (or earlier, if such report relates to an
audit that has not yet been resolved) relating to any Taxes due from or with
respect to the Company or any of its Subsidiaries.  Except as otherwise
specified in Schedule 3.14(c), the federal income Tax Returns of each of the
Company and its Subsidiaries and any Affiliated Group of which any of the
Company or any of its Subsidiaries is a member have been audited by the Internal
Revenue Service or are closed by the applicable statute of limitations for all
Tax years.  Except as otherwise specified in Schedule 3.14(c), no Tax audits or
administrative or judicial Tax proceedings are, to the knowledge of the Seller,
pending or being conducted by any Taxing Authority with respect to the Company,
any of its Subsidiaries or any Affiliated Group of which any of the Company or
any of its Subsidiaries is a member.  Neither the Company nor any of its
Subsidiaries has received from any Taxing Authority (including any Taxing
Authority in any jurisdiction where any such entity has not filed Tax Returns)
any written (x) notice indicating an intent to open an audit or other review,
(y) request for information related to Tax matters, or (z) notice of deficiency
or proposed adjustment for any amount of Tax proposed, asserted, or assessed by
any Taxing Authority against the Company or any Subsidiary.  The Company has
received no notice that any claim has been made by a Taxing Authority in a
jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns to the effect that any such entity is or may be subject to Tax by that
jurisdiction.  Neither the Company nor any of its Subsidiaries currently is the
beneficiary of any extension of time within which to file any Tax Return, except
for any extension with respect to Seller's consolidated Tax Returns.  Neither
the Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.  Neither the Company nor any of its Subsidiaries has
granted to any Person any power of attorney that is currently in force with
respect to any Tax matter, except for powers of attorney granted to
PricewaterhouseCoopers LLP, which shall be revoked as soon as reasonably
practical after the Closing.
 
(d)        Each of the Company and its Subsidiaries has complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes in connection with amounts paid or owing to any employee, independent
contractor, creditor, equity owner or other third party and has duly and timely
withheld and paid over to the appropriate Taxing Authority all amounts required
to be so withheld and paid under all applicable Laws.  All service providers to
the Company or any of its Subsidiaries have been properly classified as
employees or as independent contractors for Tax purposes.
 
(e)        Neither the Company nor any of its Subsidiaries has been a United
States real property holding corporation within the meaning of Code Section
897(c)(2) during the applicable period specified in Code Section
897(c)(1)(A)(ii).  Except as otherwise specified in Schedule 3.14(e), neither
the Company nor any of its Subsidiaries is a party to or bound by any Tax
allocation or sharing agreement.  Neither the Company nor any of its
Subsidiaries (i) has been a member of an Affiliated Group filing a consolidated
federal income Tax Return (except for a group the common parent of which is
Seller); (ii) has any liability for the Taxes of any person (other than the
Company or any of its Subsidiaries) under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local, or foreign Law), as a transferee or
successor, by Contract, or otherwise; or (iii) is or has been required to make a
basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or Treasury
Regulation Section 1.337(d)-2(b).  Except as otherwise specified in Schedule
3.14(e), the Company has no foreign Subsidiary or Subsidiaries.
 
(f)        Neither the Company nor any of its Subsidiaries has a contract,
agreement plan, or other similar type of arrangement currently in place covering
any person that, individually or collectively, would give rise to the payment of
any amount that would not be deductible by reason of Section 280G of the Code or
similar provision of state or foreign Law, or would constitute compensation that
would not be deductible by reason of Section 162(m) of the Code or similar
provision of state or foreign Law.  Neither the Company nor any of its
Subsidiaries is obligated to make any "gross-up" or similar payment to any
person on account of any Tax under Section 4999 of the Code or similar provision
of state or foreign Law.
 
(g)        Except as set forth in the Financial Statements, neither the Company
nor any of its Subsidiaries will be required to include any item of income in,
or exclude any item of deduction from, taxable income for any Tax period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a Tax period ending on or prior to the Closing Date;
(ii) "closing agreement" as described in Code Section 7121 (or any corresponding
or similar provision of state, local, or foreign income Tax Law) executed on or
prior to the Closing Date; (iii) intercompany transaction or any excess loss
account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision of state, local, or foreign income Tax Law);
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or (v) prepaid amount received on or prior to the Closing Date.
 
(h)        Except as otherwise specified in Schedule 3.14(h), neither the
Company nor any of its Subsidiaries has distributed stock of another person, nor
has it had its stock distributed by another person, in a transaction that was
purported or intended to be governed in whole or in part by Code Section 355 or
Code Section 361.
 
(i)        Except as otherwise specified in Schedule 3.14(i), there is currently
no limitation on the utilization of any net operating losses (other than as a
result of income generated by the Company), capital losses, built in losses, Tax
credits or similar items of the Company and its Subsidiaries under Sections 269,
382, 383, 384 or 1502 of the Code and the Treasury Regulations thereunder (and
comparable provisions of state, local or foreign Law).
 
(j)        [Intentionally Omitted.]
 
(k)        Each Affiliated Group has filed all income Tax Returns that it was
required to file for each taxable period during which any of the Company and any
of its Subsidiaries was a member of the group.  All such Tax Returns were
correct and complete in all material respects.  All income Taxes owed by any
Affiliated Group (whether or not shown on any Tax Return) have been paid for
each taxable period during which any of the Company and its Subsidiaries was a
member of the group.
 
3.15.           Proceedings.  Except as set forth on Schedule 3.15, as of the
date of the Agreement, there is no Proceeding pending or, to the Knowledge of
the Company, threatened against the Company or any Subsidiary or against any of
their respective properties or assets, and to the Knowledge of the Company there
is no material basis for any such Proceeding.  Neither of the Company nor any
Subsidiary is a party or subject to or in default under any Judgment.  There is
no Proceeding or claim by the Company or any Subsidiary pending, or which the
Company or any Subsidiary intends to initiate, against any other
Person.  Neither the Company nor any Subsidiary is engaged in any legal action
to recover monies due it or for damages sustained by it.  There are no
Proceedings pending or, to the Knowledge of the Company, threatened against the
Company or to which the Company is otherwise a party relating to this Agreement
or any Ancillary Agreement or the transactions contemplated hereby or thereby,
which, if adversely determined, would be reasonably likely to have, either
individually or in the aggregate, a Company Material Adverse Effect.
 
3.16.           Employee Benefit Plans.
 
(a)        Schedule 3.16(a) sets forth a correct and complete list of (i) all
employee welfare benefit plans (as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA")) and, (ii) all employee pension
benefit plans (as defined in Section 3(2) of ERISA) and (iii) all other material
employee benefit plans, programs, policies, agreements or arrangements, that (A)
are maintained by the Company or any of its Subsidiaries for the benefit of any
current or former employee, consultant or director of the Company or any of its
Subsidiaries, or for a beneficiary of such an individual (individually and
collectively, "Covered Individuals"), (B) have been approved by the Company or
any of its Subsidiaries but are not yet effective for the benefit of Covered
Individuals, or (C) were previously maintained by the Company or any of its
Subsidiaries for the benefit of the Covered Individuals and with respect to
which the Company has any Liability (collectively, without regard to any
materiality qualifiers in the preceding sentence, the "Benefit Plans").  The
Company has made available to Purchaser a correct and complete copy (where
applicable) of (1) each Benefit Plan (or, where a Benefit Plan has not been
reduced to writing, a summary of all material terms of such Benefit Plan), (2)
each trust or funding arrangement prepared in connection with each such Benefit
Plan, (3) the three most recently filed annual reports on Internal Revenue
Service ("IRS") Form 5500 or any other annual report required by applicable Law,
(4) the most recently received IRS determination or opinion letter, if any, for
each such Benefit Plan, (5) the most recently prepared actuarial report and
financial statement in connection with each such Benefit Plan, (6) the most
recent summary plan description, any summaries of material modification, any
employee handbooks and any material written communications (or a description of
any material oral communications) by the Company or any of its Subsidiaries to
any Covered Individual concerning the extent of the benefits provided under any
Benefit Plan, (7) all material correspondence with the IRS, United States
Department of Labor ("DOL") and any other Governmental Entity regarding any
Benefit Plan and (8) all contracts with third-party administrators, actuaries,
investment managers, consultants and other independent contractors that relate
to any Benefit Plan.  Neither the Company nor any of its Subsidiaries has any
plan or commitment to establish any new Benefit Plan or to modify any Benefit
Plan, except to the extent required by Law.
 
(b)        None of the Company or any of its Subsidiaries or any other Person or
entity that, together with the Company or any of its Subsidiaries, is or was
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code
(each, together with the Company and any of its Subsidiaries, an "ERISA
Affiliate"), has now or at any time within the past six years contributed to,
sponsored, or maintained (i) a pension plan (within the meaning of Section 3(2)
of ERISA) subject to Section 412 of the Code or Title IV of ERISA, (ii) a
multiemployer plan (under Section 3(37) or 4001(a)(3) of ERISA) or (iii) a
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) for which an ERISA Affiliate would reasonably be expected to incur
liability under Section 4063 or 4064 of ERISA.
 
(c)        (i) Each Benefit Plan has been maintained and operated in compliance
in all material respects with its terms and applicable Law, including ERISA, the
Code, Section 4980B of the Code and Sections 601 through 608, inclusive, of
ERISA, ("COBRA"), and any other applicable Laws, including the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993 and the
Health Insurance Portability and Accountability Act of 1996, and (ii) each
Benefit Plan that is intended to be qualified within the meaning of
Section 401(a) of the Code is so qualified and has received a favorable
determination letter from the IRS to the effect that the Benefit Plan satisfies
the requirements of Section 401(a) of the Code taking into account all changes
in qualification requirements under Section 401(a) for which the applicable
"remedial amendment period" under Section 401(b) of the Code has expired, and no
facts or circumstances exist or have occurred that could cause the loss of such
qualification or the imposition of any Liability, penalty or tax under ERISA,
the Code or any other applicable Laws except for those facts or circumstances
that can be corrected without Liability to the Company.
 
(d)        With respect to any Benefit Plan, (i) no actions, claims or
proceedings (other than routine claims for benefits in the ordinary course) are
pending or, to the Knowledge of the Company, threatened, (ii) to the Knowledge
of the Company no facts or circumstances exist that would reasonably be expected
to give rise to any such actions, claims or proceedings and (iii) except as set
forth on Schedule 3.16(d), no administrative investigation, audit or other
administrative proceeding by the DOL, the IRS or other Governmental Entity,
including any voluntary compliance submission through the IRS's Employee Plans
Compliance Resolution System or the DOL's Voluntary Fiduciary Correction
Program, is pending, in progress or, to the Knowledge of the Company,
threatened.
 
(e)        Neither the Company nor any of its Subsidiaries nor any other "party
in interest" or "disqualified person" with respect to any Benefit Plan has
engaged in a material non-exempt "prohibited transaction" within the meaning of
Section 406 of ERISA or Section 4975 of the Code involving such Benefit
Plan.  To the Knowledge of the Company, no fiduciary has any Liability for
breach of fiduciary duty or any other failure to act or comply with the
requirements of ERISA, the Code or any other applicable Laws in connection with
the administration or investment of the assets of any Benefit Plan.
 
(f)        Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or in
combination with another event) (i) result in any payment or benefit becoming
due, or increase the amount of any compensation due, to any Covered Individual,
(ii) increase any benefits otherwise payable under any Benefit Plan, or (iii)
result in the acceleration of the time of payment or vesting of any such
compensation or benefits (other than a qualified retirement plan that Purchaser
requests to terminate); and no such payment or benefit will be characterized as
an "excess parachute payment," as such term is defined in Section 280G of the
Code.  Neither the Company nor any of its Subsidiaries is a party to any
contract, arrangement or plan pursuant to which it is bound to compensate any
Person for any excise or other additional Taxes under Section  4999 of the Code
or any similar provision of state, local or foreign Law.
 
(g)        All contributions (including all employer contributions and employee
salary reduction contributions) or premium payments required to have been made
under the terms of any Benefit Plan, and in accordance with applicable Law
(including pursuant to 29 C.F.R. Section 2510.3-102), have been timely made or
reflected on the Company's financial statements in accordance with GAAP.
 
(h)        Except for the continuation coverage requirements under COBRA or
similar state Law, or as set forth on Schedule 3.16(h), neither the Company nor
its Subsidiaries have any obligations or potential Liability for health, life or
similar welfare benefits to Covered Individuals or their respective dependents
following termination of employment.
 
(i)        Each Benefit Plan subject to the provisions of Section 401(k) or
401(m) of the Code, or both, has been tested for and has satisfied the
requirements of Section 401(k)(3), Section 401(m)(2) and Section 416 of the
Code, as applicable, for each plan year ending prior to Closing.
 
(j)        The Company has no commitment to compensate or reimburse any
individual for penalty Taxes imposed under Section 409A of the Code.  No option,
warrant or other equity interest granted by the Company, including without
limitation the Company Options, is subject to Tax under Section 409A of the
Code.
 
(k)        Schedule 3.16(k) sets forth, in respect of each officer and employee
of the Company and its Subsidiaries, the aggregate amount of payments that are
payable or may become payable by the Company or its Subsidiary to such employee
or officer solely as a result of the transactions contemplated by this Agreement
or the termination of such officer's or employee's employment under an
employment agreement set forth in Schedule 3.11(a), a policy or plan maintained
by the Company (for each such employee, the "Severance Amount").
 
3.17.           Labor and Employment Matters.
 
(a)        Neither the Company nor any of its Subsidiaries is, or at any time
has been, a party to any collective bargaining agreement or other labor union
agreements, nor is any such collective bargaining agreement being
negotiated.  To the Knowledge of the Company, no activities or proceedings are
underway by any labor union to organize any employees of the Company or its
Subsidiaries.  No work stoppage, slowdown or labor strike against the Company or
any of its Subsidiaries is pending or, to the Knowledge of the Company,
threatened.  The Company and its Subsidiaries (i) have no direct or indirect
material Liability with respect to any misclassification of any Person as an
independent contractor or temporary worker hired through a temporary worker
agency rather than as an employee, (ii) are in compliance in all material
respects with all applicable foreign, federal, state and local Laws respecting
employment, employment practices, labor relations, employment discrimination,
health and safety, terms and conditions of employment and wages and hours and
(iii) have not received any written remedial order or notice of offense under
applicable occupational health and safety Law.
 
(b)        There is no unfair labor practice charge or complaint against the
Company or any of its Subsidiaries pending or, to the Knowledge of the Company,
threatened, before the National Labor Relations Board, any court or any
Governmental Entity.
 
(c)        Neither the Company nor any of its Subsidiaries have received any
written remedial order or notice of offense under applicable occupational health
and safety Law.
 
(d)        The Company and each of its Subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign Laws
concerning the employer-employee relationship, including applicable wage and
hour Laws, fair employment Laws, employment discrimination Laws, health and
safety Laws, workers' compensation Laws, unemployment Laws, immigration and
naturalization Laws and social security Laws.
 
(e)        With respect to the Company and any of its Subsidiaries, there are no
pending or to the Knowledge of the Company, threatened actions, charges,
citations or consent decrees concerning:  (i) wages, compensation or violations
of employment Laws prohibiting discrimination, (ii) representation petitions or
unfair labor practices, (iii) violations of occupational safety and health Laws,
(iv) workers' compensation, (v) wrongful termination, negligent hiring, invasion
of privacy or defamation or (vi) immigration and naturalization or any other
claims under state or federal labor Law.
 
(f)        Schedule 3.17(f) contains a complete and correct list of (i) the
names, job titles, current annual compensation,  two most recent annual bonuses,
and overtime exemption status of each current employee of the Company and each
Subsidiary, (ii) the names of each director of the Company and each Subsidiary,
(iii) the name of each Person who currently provides, or who has within the
prior twelve month period provided, services in excess of $25,000 on an
annualized basis to the Company or any Subsidiary as an independent contractor,
and (iv) the names of each employee or independent contractor of the Company or
any Subsidiary who is a party to a non-competition agreement with the Company or
any Subsidiary.  To the Knowledge of the Company, no significant employee has
any current plans to terminate employment or service with the Company or any
Subsidiary.  Except as specifically identified on Schedule 3.17(f), all
employees of the Company and each Subsidiary are employed at will.  The
employees set forth on Schedule 3.17(f) have entered into the form nondisclosure
and assignment of inventions agreements with the Company or one or more of its
Subsidiaries, a copy of which is attached to Schedule 3.17(f).
 
(g)        Schedule 3.17(g) contains a complete and correct list of all
employees whose employment with the Company or any of its Subsidiaries has been
terminated since May 1, 2006 (the "Company Terminated Employees").  Except as
listed on Schedule 3.17(g), each of the Company Terminated Employees has
executed a separation and release agreement with the Company releasing the
Company and its Subsidiaries, as well as their successors, from all claims
related to such Company Terminated Employee's employment with the Company (each
an "Employee Release"). The terminations of the Company Terminated Employees
were effected in compliance in all material respects with all applicable Laws,
including without limitation the Worker Adjustment and Retraining Notification
Act, and the regulations promulgated thereunder (the "WARN Act") and any similar
state or local Law.  Neither the Company nor any of its Subsidiaries has
incurred, nor do any of them expect to incur, any liability or obligation under
the WARN Act or any similar state or local Law which remains unsatisfied.
 
3.18.           Absence of Changes or Events.  From the Balance Sheet Date to
the date of this Agreement, there has not been any change, event, state of
circumstances or facts, or occurrence that has had or could reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.  From the Balance Sheet Date to the date of this Agreement, the business
of the Company and its Subsidiaries has been conducted in the Ordinary Course of
Business.  Without limiting the generality of the foregoing, since the Balance
Sheet Date to the date of this Agreement:
 
(a)        there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company or
any Subsidiary of the Company having a replacement cost of more than $10,000 for
any single loss or $25,000 for all such losses; and
 
(b)        neither the Company nor any of its Subsidiaries has taken any action
that would be prohibited by Section 5.02 if taken after the date hereof.
 
3.19.           Compliance with Laws.
 
(a)        Except for Taxes and Environmental Laws, which are the subject of
Section 3.14 and Section 3.20, respectively, the Company and its Subsidiaries
are, and have been during the past three (3) years, in material compliance with
the Fair Credit Reporting Act (15 U.S.C. §1681 et seq.) (the "FCRA") and has
been in material compliance with all other applicable Laws, except for any Laws
relating to PI Permits or that could require a Person to seek or obtain a PI
Permit.  To the Knowledge of the Company and except with respect to PI Permits,
none of the Company and its Subsidiaries has received any notice during the past
three (3) years from any Governmental Entity that alleges that the Company or a
Subsidiary of the Company is not in material compliance in any respect with any
applicable Law.  To the Knowledge of the Company and except with respect to PI
Permits, (i) neither the Company nor any Subsidiary of the Company is under
investigation with respect to the violation of any Laws and (ii) there are no
facts or circumstances which could form the basis for any such violation.
 
(b)        Neither the Company nor any Subsidiary of the Company nor, to the
Knowledge of the Company, any securityholder, director, officer or employee, or
other Person associated with or acting on behalf of any of them, has directly or
indirectly made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business or regulatory benefits for the Company or any of
its Subsidiaries, (ii) to pay for favorable treatment for business secured by
the Company or any of its Subsidiaries, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any of its Subsidiaries, or (iv) in material violation of any Law.
 
(c)        Except with respect to PI Permits or any Law that could require a
Person to seek or obtain a PI Permit: To the Knowledge of the Company, the
Company has at all times complied in all material respects with: (i) all
applicable international, federal, state and local Laws relating to the privacy,
confidentiality or security of Personal Information and all similar requirements
whether international, federal, provincial, state or local (collectively,
"Privacy Laws"); (ii) all applicable industry standards concerning privacy, data
protection, confidentiality or information security; and (iii) its own rules,
policies, and procedures, relating to privacy, confidentiality, data protection,
and the collection and use of Personal Information collected, used, or held for
use by the Company and its Subsidiaries in the conduct of its business.  Except
as set forth in Schedule 3.15, or disputes of accuracy or requests for
correction of data pursuant to the FCRA or other similar Laws, no claims have
been asserted or to the Knowledge of the Company, threatened against the Company
or any of its Subsidiaries alleging impermissible use of any Person's privacy or
Personal Information or data rights in violation of Laws.
 
3.20.           Environmental Matters.
 
(a)        For purposes of this Agreement, the following terms shall have the
definitions set forth below:
 
(i)           "Environment" means any land surface or subsurface strata, air,
surface water, ground water, drinking water supply, stream and river sediments,
and natural resources, including wildlife, fish and biota and other
environmental resources belonging to, managed by, or held in trust by any
governmental sovereign, including the United States, any state or local
Governmental Entity, any foreign government or any other Person so designated
under Environmental Laws.
 
(ii)           "Environmental Law" means any applicable federal, state or local
statutes, ordinances, codes, rules, regulations, final decrees or orders, or
injunctions relating to pollution or protection of the human health, safety
or  Environment, in each case, as in effect as of the Closing Date.
 
(iii)           "Environmental Liabilities" means, with respect to any Person,
all claims, judgments, Liabilities, encumbrances, liens, violations,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages,  treble damages, costs and expenses (including any amounts paid in
settlement, all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether known or unknown, accrued or contingent, whether based
in contract, tort, implied or express warranty, strict Liability, criminal or
civil statute, to the extent based upon, or arising under or pursuant to any
Environmental Law or Environmental Permit.
 
(iv)           "Environmental Permit" means any permit, license, approval,
consent, franchise, privilege, variance, immunity, registration and other
authorization issued by a Governmental Entity pursuant to any Environmental Law.
 
(v)           "Regulated Substance" means any material, substance or waste that
is regulated pursuant to any Environmental Law including any petroleum product
or by-product, asbestos, asbestos-containing material, polychlorinated
biphenyls, radioactive materials, radon, or chlorofluorocarbons or other
ozone-depleting substances.
 
(b)        Except as set forth on Schedule 3.20:
 
(i)           Neither the Company nor any of its Subsidiaries has violated any
applicable Environmental Laws in any material respect;
 
(ii)           The Company and each of its Subsidiaries possesses and is in
material compliance with all Environmental Permits required for the conduct of
their respective operations as of the date hereof;
 
(iii)           As of the date hereof, there are no pending or unresolved
administrative or judicial actions, suits, orders, notices of violations,
proceedings, or other written claims issued to or received by the Company or any
of its Subsidiaries asserting that (i) the Company or any of its Subsidiaries
has violated any applicable Environmental Law or (ii) the Company or any of its
Subsidiaries has violated any Environmental Permit held by the Company or any of
its Subsidiaries;
 
(iv)           Neither the Company nor any Subsidiary is liable for
investigatory costs, cleanup costs, removal costs, remedial costs, response
costs or natural resource damages pursuant to any applicable Environmental Law
in excess of $100,000 in the aggregate arising out of any activity conducted by
the Company or any of its Subsidiaries, including without limitation, any
off-site shipments of Regulated Substances by the Company or any of its
Subsidiaries for treatment, storage or disposal;
 
(v)           To the Knowledge of the Company, neither the Company nor its
Subsidiaries have assumed by Contract or operation of law any Environmental
Liabilities of a third party;
 
(vi)           To the Knowledge of the Company, no real property currently or
formerly owned, operated or leased by or utilized in the business of the Company
or its Subsidiaries contains any Regulated Substances in, at, on, over, under,
or emanating from such real property in concentrations which would be reasonably
likely to result in the imposition of material Environmental Liability on the
Company or its Subsidiaries, including any material liability for the
assessment, investigation, corrective action, remediation, removal, monitoring
or reporting on the presence of such Regulated Substances in, at, on, over,
under, or emanating from such real property;
 
(vii)           To the Knowledge of the Company, there has not been during the
ownership, operation, or leasing or utilization in the business of the Company
or its Subsidiaries of any real property, nor, to the Company's Knowledge, has
there been prior to such ownership, operation, leasing or utilization, in, at,
on or under any such real property (a) any underground storage tanks,
above-ground storage tanks, dikes, ponds, lagoons or impoundments, (b) any
friable asbestos or asbestos-containing materials, (c) any polychlorinated
biphenyls, (d) lead-based paint or (e) any radioactive substances; and
 
(viii)           The Company has made available to Purchaser complete and
correct copies of all environmentally related audits, studies, reports, analyses
and results of assessment, investigations and other remedial actions that have
been performed with respect to any real property currently or previously owned,
operated or leased by, or utilized in the business of the Company or any of its
Subsidiaries that the Company has in its possession.
 
3.21.           Accounts Receivable and Payable.
 
(a)        All accounts receivable of the Company and its Subsidiaries have
arisen from bona fide transactions in the Ordinary Course of Business consistent
with past practice and are payable on standard trade terms.  All accounts
receivable of the Company and its Subsidiaries reflected on the Balance Sheet
constitute a valid claim of the Company at the aggregate recorded amounts
thereof, net of the allowance for doubtful accounts set forth on the Balance
Sheet.  All accounts receivable arising after the Balance Sheet Date constitute
a valid claim of the Company at the aggregate recorded amounts thereof, net of
the allowance for doubtful accounts set forth on the Balance Sheet.  To the
Knowledge of the Company, none of the accounts receivable of the Company or any
of its Subsidiaries (i) are subject to any setoffs or counterclaims or (ii)
represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement.
 
(b)        All accounts payable of the Company and its Subsidiaries reflected in
the Balance Sheet or arising after the date thereof are the result of bona fide
transactions in the Ordinary Course of Business and have been paid or are not
yet due and payable (except for amounts the Company is disputing in good faith).
 
3.22.           Related Party Transactions.  Except as set forth on Schedule
3.22, no Related Person (i) owes any amount to the Company or any of its
Subsidiaries nor does the Company or any of its Subsidiaries owe any amount to,
and none of the Company or any of its Subsidiaries has committed to make any
loan or extend or guarantee credit to, or for the benefit of, any Related Person
(other than agreed-upon compensation), (ii) is involved in any business
arrangement or other relationship with the Company or any of its Subsidiaries,
(iii) owns any property or right, tangible or intangible, that is used by the
Company or any of its Subsidiaries, (iv) has any claim or cause of action
against the Company or any of its Subsidiaries or (v) owns any interest (other
than ownership of less than five percent (5%) of the issued and outstanding
capital stock of a company that is publicly traded) in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
which is a competitor, supplier, customer, landlord, tenant, creditor or debtor
of the Company or any Subsidiary.  Except as set forth on Schedule 3.22, none of
the Contracts between the Company, on the one hand and any Related Person, on
the other hand, will continue in effect following the Closing.
 
3.23.           Sufficiency of Assets.  Except as set forth on Schedule 3.23,
the assets, rights and properties of the Company and its Subsidiaries on the
Balance Sheet Date constitute all of the property, rights and assets that are
used or held for use in the businesses of the Company and its Subsidiaries and
the assets, rights and properties of the Company and its Subsidiaries on the
Balance Sheet Date are sufficient to conduct the businesses of the Company and
its Subsidiaries on the Closing Date as currently conducted.
 
3.24.           Financial Advisors.  Except for the fees and expenses payable by
the Company to Signal Hill Capital Group LLC, neither the Company nor any
Subsidiary has any liability or obligation to pay any fees or commissions to any
financial advisor, broker, finder or agent with respect to the Sale.
 
3.25.           Bank Accounts.  Schedule 3.25 sets forth (a) a true and complete
list of the names and locations of all banks, trust companies, securities
brokers and other financial institutions at which the Company or any of its
Subsidiaries have an account or safe deposit box or maintains a banking,
custodial, trading or other similar relationship; and (b) a true and complete
list and description of each such account, box and relationship, indicating in
each case the account number.
 
3.26.           Customer Contracts and Customer Relationships.
 
(a)        Schedule 3.26(a) sets forth a complete and accurate list of the ten
(10) largest customers and the ten (10) largest suppliers of the Company and its
Subsidiaries, as measured by the dollar amount of purchases therefrom or
thereby, during each of the fiscal year ended December 31, 2009 and the period
ended June 30, 2010, showing the approximate total sales by the Company and its
Subsidiaries to each such customer and the approximate total purchases by the
Company and its Subsidiaries from each such supplier, during such period.
 
(b)        Since the Balance Sheet Date, no customer or supplier listed on
Schedule 3.26(a) has terminated its relationship with the Company or any of its
Subsidiaries or materially reduced or changed the pricing or other material
terms of its business with the Company or any of its Subsidiaries and, to the
Knowledge of the Company, no customer or supplier listed on Schedule 3.26(a)
intends to terminate or materially reduce or change the pricing or other
material terms of its business with the Company or any of its Subsidiaries.
 
THE REPRESENTATIONS AND WARRANTIES BY THE SELLER, HOLDINGS, THE COMPANY AND ITS
SUBSIDIARIES SET FORTH IN THIS AGREEMENT CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF THE SELLER, HOLDINGS, THE COMPANY AND ITS
SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND THE PURCHASER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY
AND THE SUBSIDIARIES), ARE SPECIFICALLY DISCLAIMED BY THE SELLER, HOLDINGS, THE
COMPANY AND ITS SUBSIDIARIES.
 
ARTICLE IV
Representations and Warranties of Purchaser

 
Purchaser hereby represents and warrants to the Company as follows:
 
4.01.           Organization, Standing and Power.  Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of . Purchaser has all requisite corporate power and authority to own,
lease and operate their respective properties and to carry on their respective
business as now being conducted.
 
4.02.           Authority; Execution and Delivery; and Enforceability.
 
(a)        Purchaser has full power and authority to execute this Agreement and
the Ancillary Agreements to which it is a party and to consummate the Sale and
the other transactions contemplated hereby and thereby.  The execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements to which it
is a party and the consummation by Purchaser of the Sale and the other
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action.
 
(b)        This Agreement has been duly and validly executed and delivered by
Purchaser and (assuming due authorization, execution and delivery by the other
parties thereto) constitutes a legal, valid and binding obligation of Purchaser,
and the Ancillary Agreements to which they are a party, when executed and
delivered by Purchaser will be duly and validly authorized, executed and
delivered by Purchaser and (assuming due authorization, execution and delivery
by the other parties thereto) will be the legal, valid and binding obligation of
Purchaser, in each case enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other Laws affecting the rights of creditors generally and by general
principles of equity.
 
4.03.           No Conflicts; Consents.  The execution and delivery by Purchaser
of this Agreement and the Ancillary Agreements to which it is a party does not,
and the consummation of the Sale and the other transactions contemplated hereby
and thereby, and compliance by Purchaser with the terms hereof and thereof will
not, conflict with, or result in violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under any provision of (i) the certificate of incorporation and
by-laws of Purchaser; (ii) any Contract to which Purchaser is bound or (iii) any
Judgment or Law applicable to Purchaser or the properties or assets of
Purchaser.
 
4.04.           Litigation.  There are not any (a) outstanding Judgments against
Purchaser, or any of Purchaser's Subsidiaries or (b) Proceedings pending or, to
the Knowledge of Purchaser, threatened against Purchaser or any of Purchaser's
Subsidiaries that, in any case, individually or in the aggregate, have had or
would reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform their obligations under this Agreement or on the ability of
Purchaser to consummate the Sale and the other transactions contemplated hereby.
 
4.05.           No Insolvency.  Purchaser is not the subject of any pending,
rendered or, to Purchaser's Knowledge, threatened insolvency or similar
proceedings.  Purchaser has not made an assignment for the benefit of
creditors.  Purchaser is not insolvent nor will it become insolvent as a result
of the execution, delivery or performance by Purchaser of this Agreement or the
Ancillary Agreements to which Purchaser is a party.
 
4.06.           Broker's Fees.  Purchaser has no Liability to pay any fees or
commissions to any broker, finder or agent with respect to this Agreement, the ,
or the transactions contemplated by this Agreement that could result in any
Liability being imposed on the Company or any Subsidiary of the Company.
 
ARTICLE V
Covenants

 
5.01.           Conduct of Business Pending Closing.  From the date hereof until
the Closing, the Seller and Holdings shall cause the Company and each of its
Subsidiaries to, and the Company shall (and shall cause each of its Subsidiaries
to):
 
(a)        maintain its existence in good standing;
 
(b)        maintain the general character of its business and properties and
conduct its business in the Ordinary Course of Business, except as otherwise
expressly permitted by this Agreement;
 
(c)        maintain its business and accounting records consistent with past
practices;
 
(d)        file on a timely basis with the appropriate Taxing authorities all
Tax Returns required to be filed, and pay all Taxes due, before the Closing
Date; and
 
(e)        use its commercially reasonable efforts to (i) preserve its business
intact, (ii) keep available to the Company the services of its present officers
and employees, and (iii) preserve for the Company or its Subsidiaries the
goodwill of its suppliers, customers and others having business relations with
the Company or such Subsidiaries.
 
5.02.           Prohibited Actions Pending Closing.  Unless otherwise expressly
permitted herein or approved by Purchaser in writing (which approval shall not
be unreasonably withheld, conditioned or delayed) or required by applicable Law
or in the Ordinary Course of Business, from the date hereof until the Closing,
the Seller and Holdings shall cause the Company and each of its Subsidiaries not
to, and the Company shall not (and shall not permit its Subsidiaries to):
 
(a)        declare, set aside or pay any dividend or other distribution in
respect of any securities of the Company or repurchase, redeem or acquire any
outstanding securities of, or other ownership interest in, the Company or any
Subsidiary;
 
(b)        propose or adopt any change in its organizational or governing
documents;
 
(c)        merge, consolidate or adopt a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization involving the Company or any of its Subsidiaries, other than the
Sale;
 
(d)        issue or repurchase any interests in the Company or any of its
Subsidiaries or split, combine or reclassify any interests of the Company or any
of its Subsidiaries or amend the terms of any such interests;
 
(e)        (i) approve, adopt or enter into any stockholders' rights plan or
other anti-takeover measure unless it excludes Purchaser and any of their
Affiliates from its operation in all respects; or (ii) take any action that
would cause any takeover statute to apply to this Agreement, the Sale, or the
other transactions contemplated hereby;
 
(f)        award or pay any bonuses to employees of the Company or any
Subsidiary or enter into any employment, deferred compensation, severance or
similar agreement (nor amend any such agreement) or agree to increase the
compensation payable or to become payable by it to any of the Company's or any
of its Subsidiaries' directors, officers, employees, agents or representatives
or agree to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives or adopt any new such plan or arrangement all except as set
forth on Schedule 5.02;
 
(g)        change accounting or Tax reporting principles, methods or policies of
the Company or any of its Subsidiaries;
 
(h)        make, change or rescind any material election concerning Taxes or Tax
Returns, file any amended Tax Return, enter into any closing agreement with
respect to Taxes, settle or compromise any material Tax claim or assessment or
surrender any right to claim a refund of Taxes or obtain any Tax ruling;
 
(i)        enter into any transaction or Contract other than in the Ordinary
Course of Business;
 
(j)        fail to promptly pay and discharge any current material Liability
except where disputed in good faith by appropriate proceedings;
 
(k)        accelerate receipt of any accounts receivable or delay the payment of
any accounts payable;
 
(l)        Except as set forth on Schedule 5.02 and any payments for management
fees and payables to an Affiliate in the Ordinary Course of Business, make any
loans, advances or capital contributions to, or investments in, any Person, form
any subsidiary or pay any fees or expenses to any director, officer, partner or
Affiliate thereof or to the Seller or any Affiliate of the Seller;
 
(m)        (i) mortgage, pledge or subject to any Lien any of its assets, or
(ii) acquire any assets or sell, assign, transfer, convey, lease or otherwise
dispose of any assets of the Company or any Subsidiary, except, in the case of
clause (ii), in the Ordinary Course of Business;
 
(n)        Except as set forth on Schedule 5.02, discharge or satisfy any Lien,
or pay any other Liability, except in the Ordinary Course of Business;
 
(o)        cancel or compromise any Indebtedness or amend, cancel, terminate,
relinquish, waive or release any Contract or right, in each case, except in the
Ordinary Course of Business, and which, in the aggregate, would not be material
to the Company and its Subsidiaries taken as a whole;
 
(p)        make or commit to make any capital expenditures or capital additions
or betterments in excess of $100,000 individually or $250,000 in the aggregate;
 
(q)        Except as set forth on Schedule 5.02, issue, create, incur, assume,
guarantee, endorse or otherwise become liable or responsible with respect to
(whether directly, contingently, or otherwise) any Indebtedness except in the
Ordinary Course of Business, and which, in the aggregate, would not be material
to the Company and its Subsidiaries taken as a whole;
 
(r)        grant any license or sublicense of any rights under or with respect
to any Intellectual Property Rights except in the Ordinary Course of Business;
 
(s)        Except as set forth on Schedule 5.02, institute or settle any
Proceeding;
 
(t)        terminate, amend, restate, supplement or waive any rights under any
(A) Company Contract or (B) Permit; and
 
(u)        agree, commit, arrange or enter into any understanding to do anything
set forth in this Section 6.02.
 
5.03.           No Solicitation.
 
(a)        The Seller, Holdings, the Company and its Subsidiaries shall, and
shall cause their respective Affiliates and their respective directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants, agents and other representatives (collectively, "Representatives")
to immediately cease and cause to be terminated any discussions or negotiations
that commenced prior to the date of this Agreement with respect to an
Acquisition Proposal.
 
(b)        From the date of this Agreement until 11:59 p.m. on July 25, 2010 or,
if earlier, the termination of this Agreement in accordance with its terms, the
Seller, Holdings and the Company shall not, and each shall cause its
Subsidiaries and their respective Affiliates and Representatives not to, nor
shall the Seller, Holdings or the Company authorize or permit any Affiliate or
Representative to, directly or indirectly, (i) solicit, initiate, facilitate or
encourage the submission of any Acquisition Proposal, (ii) enter into any
agreement, agreement-in-principle or letter of intent providing for or accept
any Acquisition Proposal, or (iii) participate or engage in any discussions or
negotiations regarding, or furnish to any Person any non-public information for
the purpose of encouraging or facilitating, any Acquisition Proposal; provided,
however, nothing in this Agreement or the Ancillary Agreements shall prevent:
 
(i)           the conversion of Indebtedness owed by the Company or any of its
Subsidiaries to the Seller or Holdings or intercompany accounts payable or owed
by the Company or any of its Subsidiaries to Seller or Holdings into new
membership interests in the Company issued to and owned by Seller or Holdings
(it being understood that such new membership interests would then be treated as
"Interests" for all purposes of this Agreement); or
 
(ii)           the transfer from Intersections Business Services LLC to the
Company or its Subsidiaries of assets, liabilities and personnel used in the
business of the Company or its Subsidiaries; or
 
(iii)           a sale, merger, consolidation, recapitalization, reorganization
or similar transaction related to the stock or substantially all of the assets
of the Seller (a "Change of Control Transaction"); provided that, to the extent
any such Change of Control Transaction is structured to include the transfer of
all or substantially all of the assets of the Company and its Subsidiaries, the
Seller shall assign this Agreement to the transferee of such assets to the
extent necessary to preserve the benefits of this Agreement for Purchaser.
 
5.04.           Notification of Certain Matters.  The Seller and Holdings shall
give prompt notice to Purchaser of (a) the occurrence, or non-occurrence, of any
event which would be likely to cause (i) any representation or warranty
contained in this Agreement to be untrue or inaccurate or (ii) any covenant,
condition or agreement contained in this Agreement not to be complied with or
satisfied; and (b) any failure of the Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided that the delivery of any notice pursuant to this
Section 5.04 shall not limit or otherwise affect the remedies available to
Purchaser.
 
5.05.           Access to Information.  The Seller and Holdings shall, and each
shall cause its Subsidiaries, officers, directors, employees and agents to,
afford Purchaser and its Representatives reasonable access, from the date hereof
to the Closing, to its officers, employees, agents, properties, books and
records, and shall furnish Purchaser all financial, operating and other data and
information as Purchaser, through its Representatives, may reasonably
request.  No investigation by a party heretofore or hereafter made shall modify
or otherwise affect any representations and warranties of the other party, which
shall survive any such investigation, or the conditions to the obligation of
such party to consummate the transactions contemplated hereby.  Purchaser shall
keep all information discovered in the course of such investigation confidential
in accordance with the terms of this Agreement.
 
5.06.           Closing Efforts; Governmental and Third-Party Notices and
Consent.
 
(a)        Each of the parties shall use its reasonable best efforts to take all
actions and to do all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, including using its commercially
reasonable efforts to ensure that (i) its representations and warranties remain
true and correct in all material respects through the Closing Date and (ii) the
conditions to the obligations of the other parties to consummate the Sale are
satisfied.
 
(b)        Each party shall use its commercially reasonable efforts to obtain,
at its expense, all waivers, permits, consents, approvals or other
authorizations from Governmental Entities, and to effect all registrations,
filings and notices with or to Governmental Entities, as may be required for
such party to consummate the transactions contemplated by this Agreement and to
otherwise comply with all applicable laws and regulations in connection with the
consummation of the transactions contemplated by this Agreement.
 
(c)        The Company shall use its commercially reasonable efforts to obtain,
at its expense, all Consents required to be listed in a schedule to this
Agreement.
 
5.07.           Tax Matters.  The following provisions shall govern the
allocation of responsibility between Purchaser and the Seller for certain Tax
matters following the Closing Date.
 
(a)        Responsibility for Filing Tax Returns.  The Seller shall timely file
all Tax Returns required to be filed by the Company and its Subsidiaries that
(1) are required to be filed (taking into account extensions) on or before the
Closing Date or (2) are required to be filed (taking into account extensions)
after the Closing Date and (a) are consolidated returns of the Seller and its
Affiliates or (b) are required to be filed on a separate Tax Return basis for
any Pre-Closing Tax Period.  The Seller shall pay or cause to be paid all Taxes
shown due on such Tax Returns except for any such Taxes duly reserved and
accrued for that are reflected in the Closing Working Capital.  All other Tax
Returns required to be filed by the Company and its Subsidiaries shall be the
responsibility of the Purchaser and Purchaser shall pay or cause to be paid all
Taxes shown due thereon.  With respect to any Tax Return to be filed by
Purchaser for a taxable period that includes a Straddle Period, Purchaser shall
prepare such Tax Returns in a manner consistent with the Company's prior
practice.  Purchaser shall provide the Seller with copies of such completed Tax
Returns at least twenty (20) days prior to the due date for filing thereof,
along with supporting work papers, for the Seller's review and approval.  The
Seller and Purchaser shall attempt in good faith to resolve any disagreements
regarding such Tax Returns prior to the due date for filing.  In no event shall
Purchaser file any such Tax Return relating to the Company for a taxable period
that includes a Straddle Period without the prior approval of the Seller, which
shall not be unreasonably withheld or delayed.  The Seller shall timely pay to
Purchaser all Taxes for which the Company and its Subsidiaries may be liable
with respect to any Pre-Closing Tax Period.  Purchaser shall timely pay to the
Seller all refunds of Taxes for which the Company and its Subsidiaries are paid
after the Closing for any Pre-Closing Tax Period, but shall have no obligation
to request any refund of Taxes.
 
(b)        Cooperation on Tax Matters.
 
(i)           The parties hereto shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to Section 5.07(a) (including signing any such Tax Returns)
above and any audit or Proceeding with respect to Taxes.  Such cooperation shall
include the retention and (upon the other party's request) the provision of
records and information which are reasonably relevant to any such audit or
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.
 
(ii)           Purchaser and the Seller further agree, upon request, to use
their respective commercially reasonable efforts to obtain any certificate or
other document from any Taxing Authority or any other Person as may be necessary
to mitigate, reduce, or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).
 
(iii)           Purchaser and the Seller further agree, upon request, to provide
the other party with all information that any party may be required to report
pursuant to Code Sections 6043 or 6043A and all Treasury Regulations promulgated
thereunder.
 
(c)        Tax Sharing Agreements.  All Tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Company shall not be bound
thereby or have any Liability thereunder.
 
(d)        Certain Taxes and Fees.  All transfer, documentary, sales, use,
stamp, registration, and other such Taxes, and all conveyance fees, recording
charges, and other fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be paid by the Seller when due, and the Seller shall, at
the Seller's expense, file all necessary Tax Returns and other documentation
with respect to all such Taxes, fees, and charges, and, if required by
applicable Law, Purchaser will join in the execution of any such Tax Returns and
other documentation.
 
5.08.           Publicity.  No party to this Agreement shall directly or
indirectly make any public announcement or statement regarding this Agreement,
the Ancillary Agreements or the transactions contemplated hereby or thereby
without the prior consent of Purchaser, in the case of an announcement or
statement by the Company, Holdings or the Seller, or the Seller in the case of
an announcement by Purchaser, such consent not to be unreasonably withheld,
except as such release or announcement may be required by Law or the rules or
regulations of any United States or foreign securities exchange or automated
quotation system, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided, however, that
Purchaser and the Seller may make internal announcements to its employees as it
deems appropriate; provided, further, that the Seller may issue a press release
that is approved by the Purchaser, which approval shall not be unreasonably
withheld, conditioned or delayed, concerning the transactions contemplated by
this Agreement.
 
5.09.           Confidentiality.
 
(a)        Purchaser acknowledges that the information being provided to it in
connection with the Sale and the consummation of the other transactions
contemplated hereby is subject to the terms of a confidentiality agreement
between Purchaser and the Seller dated February 4, 2010 (the "Confidentiality
Agreement"), the terms of which are incorporated herein by reference.  Effective
upon, and only upon, the Closing, the Confidentiality Agreement shall terminate
as to confidentiality with respect to information relating solely to the Company
and its Subsidiaries; provided, however, that Purchaser acknowledges that any
and all other terms and conditions of the Confidentiality Agreement (including
relating to the confidentiality of information relating to the Seller and its
Affiliates other than the Company and its Subsidiaries) shall survive the
Closing Date in accordance with the terms of the Confidentiality Agreement.
 
(b)           For five (5) years after the Closing, the Seller and Holdings
shall not, and each shall cause its Affiliates not to, use the Company
Confidential Information in connection with a Competing Business or disclose any
Company Confidential information except to the extent that (i)  in the case of
disclosure, such disclosure of Company Confidential Information (A) is required
by applicable Law (including, for avoidance of doubt, any applicable rules of
any stock exchange or automated quotation system or as required by the Code) or
administrative process or (B) required by any Governmental Entity or in
connection with any Judgment or Proceeding (ii) the Company Confidential
Information is or becomes available to the public or otherwise generally known
in the industry other than as a result of a breach of this Section 5.09(b) (iii)
the Company Confidential Information is or becomes available because it is
independently developed by the Seller or Holdings or their respective Affiliates
without the use of Company Confidential Information.
 
5.10.           Records.  On the Closing Date or as soon as practical
thereafter, the Company shall have in its possession all agreements, documents,
books, records and files, including records and files stored on computer disks
or tapes or any other storage medium relating to the Company and its
Subsidiaries (collectively, "Records").
 
5.11.           Resignations.  On the Closing Date, the Company shall cause to
be delivered to Purchaser duly executed resignations, effective as of the
Closing, of all directors and officers of the Company and its Subsidiaries
(other than any such resignations that Purchaser or Purchaser designates by
written notice to the Company to be unnecessary) and shall take such other
action as is necessary to accomplish the foregoing.
 
5.12.           Intercompany Accounts and Agreements.  The Seller and Holdings
shall and shall cause the Company to take such action as may be necessary so
that, as of the Closing Date, all agreements between or among any Related
Person, on the one hand, and the Company, on the other hand to be terminated
with no further Liabilities on the part of any party thereto, except for those
that are set forth on Schedule 5.12.
 
5.13.           Further Assurances.  From time to time, as and when requested by
any party, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement, including, in the case of the Seller and Holdings, executing and
delivering to Purchaser such assignments, deeds, bills of sale, consents and
other instruments as Purchaser or its counsel may reasonably request as
necessary or desirable for such purpose all at the sole cost and expense of
Purchaser.
 
5.14.           Insurance Matters.
 
(a)        From and after the Closing, Purchaser shall cause the Company and its
Subsidiaries to (and the Company and its Subsidiaries shall ) fulfill and honor
in all material respects the obligations of the Company and its Subsidiaries
pursuant to any indemnification, exculpation from liability or advancement of
expenses provisions under the Charter Documents of the Company (the current and
former officers and directors of the Company or any Subsidiary of the Company,
and all other persons entitled to be indemnified pursuant to such provisions or
agreements being referred to collectively as the "D&O Indemnified
Parties").  Purchaser shall cause the Charter Documents of the Company to
contain provisions no less favorable with respect to indemnification,
exculpation from liability and advancement of expenses of the D&O Indemnified
Parties than are set forth in the Company's Charter Documents as of the date
hereof, which provisions shall not be amended, repealed or otherwise modified
for a period of six (6) years after the Closing in any manner that could
adversely affect the rights thereunder of any D&O Indemnified Party, unless such
amendment, modification or repeal is required by applicable Law after the
Closing.
 
(b)        The Seller shall not terminate the E&O Policy until the end of the
current term thereof and shall comply with the requirements of the E&O Policy
necessary to keep such policy in effect for the current term thereof.  In the
event the E&O Policy terminates for any reason, the Seller shall replace such
policy with a substantially equivalent policy under which the Company and its
Subsidiaries are additional named insureds; provided, however that the cost of
the premium for doing so does not exceed 300% of the amount of the original
premium cost.  Following Closing and subject to the applicable terms and
conditions of the E&O Policy: The Company and its Subsidiaries shall be entitled
to submit claims under the E&O Policy directly to the insurer or, at the
Company's option, indirectly through the Seller.  In the event that the Company
and its Subsidiaries submit a claim under the E&O Policy directly to the
insurer, the Company and its Subsidiaries shall provide a simultaneous copy of
such claim to Seller.  In the event the Company elects to submit a claim on
behalf of the Company and its Subsidiaries indirectly through the Seller, the
Seller and the Company shall work together in good faith to ensure that the
Seller has all required information related to such claim necessary for
submission thereof and the Seller shall submit and pursue such claim in the same
manner as it would in respect of a claim on behalf of a Seller Subsidiary.
 
5.15.           Solicitation or Hiring of Employees; Non-competition.
 
(a)        For a period of twelve (12) months after the Closing Date, the Seller
shall not, and shall cause each of its Affiliates not to, directly or indirectly
(i) solicit or recruit for employment, or employ, receive or accept the
performance of services by, any employee of the Company or any of its
Subsidiaries or (ii) solicit or encourage any employee of the Company or any of
its Subsidiaries to leave the employment of the Company or such Subsidiary, in
each case except for (A) general solicitations of employment by the Seller or
its Affiliates (including solicitations through employee search firms or similar
agents) not specifically directed towards employees of the Company and its
Subsidiaries and (B) solicitations of former employees of the Company and its
Subsidiaries whose employment was terminated by Purchaser, the Company, any of
the Company's Subsidiaries or any of their respective Affiliates.
 
(b)        Seller represents that as of the date of this Agreement neither it
nor any Seller Subsidiary as of the date hereof has the intention to re-enter
into the business of providing clients with consumer reports under Section
604(3)(B) of the FCRA for the purpose of pre-employment background screening (a
"Competing Business").  Furthermore, Seller agrees that except as provided
below, for a period of twelve (12) months after the Closing Date, neither Seller
nor any Seller Subsidiary (the "Restricted Persons") will directly operate a
Competing Business; provided, however, that the term "Restricted Person" as used
in this Section 5.15(b) shall not include any Person that becomes an Affiliate
of Seller or a Seller Subsidiary after the date hereof in connection with a
Permitted Transaction.  As a qualification of the forgoing part of this Section
5,15(b) and for the avoidance of doubt, the Parties expressly agree and
acknowledge that nothing in this Section 5.15(b) shall in any way be deemed to
limit a Restricted Person's right or ability to (i) enter into or perform a
joint venture, a merger with or into any other Person (in which case the
survivor shall be an Affiliate after the date hereof under this Section
5.15(b)), sell some or all of its assets, sell any equity interests to or make
any other financial or business arrangements with or into any other Person,
whether or not such other Person is directly or indirectly involved in a
Competing Business, (ii) receive or make an investment or contribution from or
into any other Person (whether or not such other Person is directly or
indirectly involved in a Competing Business), (iii) enter into or perform a
licensing or similar agreement with any other Person (whether or not such other
Person is directly or indirectly involved in a Competing Business), (iv) borrow
money from or enter into a financing with any other Person (whether or not such
other Person is directly or indirectly involved in a Competing Business), or (v)
enter into or perform a third party transaction with any other Person (whether
or not such other Person is directly or indirectly involved in a Competing
Business) (each of the foregoing, a "Permitted Transaction").  "Seller
Subsidiary" means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Seller or (ii) the Seller is entitled, directly or
indirectly, to appoint a majority of the board of directors, board of managers
or comparable body of such Person.
 
(c)        If any provision contained in this Section shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Section, but this Section shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. It is the intention of
the parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by applicable Law, or in any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this Section to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under such applicable
Law.  The Seller agrees that Purchaser shall be entitled to injunctive relief
requiring specific performance by the Seller of this Section, and the Seller
consents to the entry thereof.
 
5.16.           Employees and Employee Benefits.  Effective as of the Closing
Date, the Covered Individuals shall automatically cease active participation in
all employee benefit plans and arrangements sponsored or maintained by Seller or
any of its Affiliates (other than the Company Plans).  For a period of twelve
(12) months after the Closing Date, Purchaser shall cause the Covered
Individuals who continue to work for Purchaser following the Closing to be
provided with benefits that are substantially similar in the aggregate to the
benefits provided by Purchaser and its Subsidiaries to similarly situated
employees.
 
ARTICLE VI
Conditions to Closing

 
6.01.           Conditions Precedent to Each Party's Obligation to Effect the
Sale.  The respective obligations of each party hereto to effect the  shall be
subject to the fulfillment or satisfaction, prior to or on the Closing Date, of
the following conditions:
 
(a)        No temporary restraining order, preliminary or permanent injunction
or other order preventing the consummation of the Sale shall be in effect;
provided that each of the parties hereto and their respective affiliates shall
use commercially reasonable efforts to have such order or injunction vacated or
terminated.  No Law shall have been enacted or shall be deemed applicable to the
Sale which makes the consummation of the Sale illegal.
 
6.02.           Conditions Precedent to Obligations of Purchaser.  The
obligations of Purchaser to consummate the Closing are subject to satisfaction
or (to the extent permitted by Law) waiver by Purchaser, prior to or on the
Closing Date, of each of the following conditions precedent:
 
(a)        Performance of Obligations; Representations and Warranties.  The
Company, Holdings and the Seller shall have performed and complied in all
material respects with all agreements and conditions contained in this Agreement
that are required to be performed or complied with by it prior to or at the
Closing.  Each of the Company's, Holdings' and the Seller's representations and
warranties contained in Article II and Article III of this Agreement shall be
true and correct as of the Closing Date (except in each case in respect of
representations made as of a specified date, which shall be true and correct as
of such specified date), except, in each case, where the failure to not be so
true and correct would not have, either individually or in the aggregate, a
Company Material Adverse Effect.
 
(b)        Deliveries.  The Seller shall have delivered the following to
Purchaser:
 
(i)           [Intentionally omitted];
 
(ii)           The certificate attached hereto as Exhibit A, duly executed by an
appropriate officer of the Seller, stating that the Seller is not a foreign
person as defined in Code Section 1445;
 
(iii)           The transition services agreement attached hereto as Exhibit E
(the "Transition Services Agreement") duly executed by Holdings;
 
(iv)           A copy of the Escrow Agreement, by and among Purchaser, the
Seller and the Escrow Agent, attached hereto as Exhibit B (the "Escrow
Agreement"), duly executed by the Seller and the Escrow Agent;
 
(v)           The Release attached hereto as Exhibit C (the "Seller Release"),
duly executed by the Seller and Holdings;
 
(vi)           The consents specified in Schedule 6.02(b)(vi);
 
(vii)           Duly executed letters of resignation from each of the directors
and officers of the Company and its Subsidiaries as of immediately prior to the
Closing Date (other than any such resignations that Purchaser or Purchaser
designates by written notice to the Company to be unnecessary);
 
(viii)           A certificate of the Secretary of the Seller in form and
substance reasonably acceptable to Purchaser, certifying as to (A) the
authorization of the board of directors of the Seller and the boards of managers
of Holdings and the Company, of the Company's sole member, of the execution,
delivery and performance of this Agreement and each of the Ancillary Agreements
to which the Seller, Holdings or the Company is a party and the consummation of
the Sale and the other transactions contemplated hereby; (B) the names and the
signatures of the Seller's, Holdings' and the Company's officers authorized to
sign this Agreement and each of the Ancillary Agreements to which the Seller,
Holdings or the Company is a party; and (C) the organizational documents of the
Seller, Holdings, the Company and each of the Company's Subsidiaries, each as in
effect immediately prior to the Closing;
 
(ix)           Certificates of good standing, dated not more than fifteen (15)
days prior to the date of the Closing, of the Company and each of its
Subsidiaries certified by the appropriate authority in the applicable
jurisdiction of formation, and in each jurisdiction in which such entity is
qualified as a foreign corporation;
 
(x)           Certificates representing the Interests, duly endorsed in blank or
accompanied by appropriate stock powers; and
 
(xi)           Evidence reasonably satisfactory to Purchaser of the termination
of the participation of Intersections Business Services LLC in the 401(k) plan
maintained by American Background Information Services, Inc.
 
6.03.           Conditions Precedent to the Seller's Obligations.  The
obligations of the Seller and Holdings to consummate the Closing subject to the
satisfaction, or (to the extent permitted by Law) waiver by the Seller prior to
or on the Closing Date, of each of the following conditions precedent:
 
(a)        Performance of Obligations; Representations and
Warranties.  Purchaser shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement that are
required to be performed or complied with by them prior to or at the
Closing.  Each of the representations and warranties of Purchaser contained in
Article IV shall be true and correct in all material respects (except for any
such representation and warranty that is qualified as to materiality, which
shall be true and correct in all respects) on and as of the Closing with the
same effect as though such representations and warranties were made on and as of
the Closing except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be evaluated as of such earlier date.  .
 
(b)        Deliveries by Purchaser.  Purchaser shall have delivered the
following to the Seller:
 
(i)           [Intentionally omitted];
 
(ii)          The Escrow Agreement, duly executed by Purchaser; and
 
(iii)          The Transition Services Agreement, duly executed by Purchaser.
 
6.04.           Frustration of Closing Conditions.  No party may rely on the
failure of any condition set forth in Sections 6.01, 6.02 or 6.03, as the case
may be, to be satisfied if such failure was caused by such party's failure to
use reasonable efforts to consummate the  and the other transactions
contemplated by this Agreement, as required by and subject to Section 5.06.
 
ARTICLE VII
Termination

 
7.01.           Termination.  This Agreement may be terminated, and the  may be
abandoned, at any time prior to the Closing:
 
(a)        by the mutual agreement of Purchaser and the Seller;
 
(b)        by Purchaser, in the event the Company or the Seller materially
breaches or fails to perform any representation, warranty, covenant or agreement
on the part of the Company set forth in this Agreement unless such breach or
failure is cured within fifteen (15) days after written notice to the Company by
Purchaser;
 
(c)        by Purchaser, in the event that there shall have been a breach by the
Company of any provision of Section 5.03 (No Solicitation);
 
(d)        by the Company if (i) the Closing shall not have occurred by July 31,
2010; provided that the right to terminate this Agreement under this
Section 8.01(d): any court of competent jurisdiction in the United States or
other Governmental Entity shall have issued an order, decree, ruling or taken
any other action restraining, enjoining or otherwise prohibiting the Sale and
such order, decree, ruling or other action shall have become final and
nonappealable;
 
(e)        by the Seller, in the event Purchaser materially breaches or fails to
perform any representation, warranty, covenant or agreement on the part of
Purchaser set forth in this Agreement unless such breach or failure is cured
within fifteen (15) days after written notice to Purchaser by the Seller.
 
7.02.           Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 7.01, written notice shall be given by the
terminating party to the other parties hereto and this Agreement shall forthwith
become void and there shall be no liability on the part of Purchaser or the
Company, except that (i) the provisions of this Article VII and Article IX shall
survive any such termination, and (ii) nothing herein will relieve any party
from liability for fraud or for any willful breach of any representation or
warranty or any willful breach prior to such termination of any covenant or
agreement contained herein or be deemed to waive any rights of specific
performance of this Agreement available to a party by reason of any breach by
the other party or parties of this Agreement.
 
ARTICLE VIII
Indemnification

 
8.01.           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement, any certificate
delivered pursuant hereto or any Ancillary Agreement shall survive the Closing
through and including the twelve (12)-month anniversary of the Closing Date;
provided, however, that the representations and warranties (a) set forth in
Sections 2.01 (Organization, Standing and Power), 2.02 (Authority; Execution and
Delivery; Enforceability); 2.04 (Interests), 3.01 (Organization), 3.02
(Capitalization) and 3.04 (Authority; Execution and Delivery; Enforceability)
shall survive the Closing indefinitely (the "Excluded Representations and
Warranties"), (b) set forth in Sections 3.14 (Taxes) and 3.16 (Employee Benefit
Plans) shall survive the Closing until sixty (60) days following the expiration
of the applicable statute of limitations with respect to the particular matter
that is the subject matter thereof and (c) set forth in Sections 4.01
(Organization) and 4.02 (Authorization) shall survive the Closing indefinitely
(in each case, the "Survival Period"); provided, however, that any obligations
under Sections 8.02 and 8.03 shall not terminate with respect to any Losses as
to which the Person to be indemnified shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to the
indemnifying party in accordance with Section 8.04 before the termination of the
applicable Survival Period.  The rights to indemnification set forth in this
Article VIII shall not be affected by any investigation conducted by or on
behalf of an Indemnified Party or any knowledge acquired (or capable of being
acquired) by an Indemnified Party, whether before or after the date of this
Agreement or the Closing Date, with respect to the inaccuracy or noncompliance
with any representation, warranty, covenant or obligation which is the subject
of indemnification hereunder.
 
8.02.           Indemnification by the Seller.
 
(a)        After the Closing Date, the Seller shall, subject to the limitations
contained in Section 8.02(c) and Section 8.05, indemnify Purchaser and its
respective directors, officers, employees, Affiliates (including the Company),
stockholders, agents, attorneys, representatives, successors and permitted
assigns (collectively, the "Purchaser Indemnified Parties") and hold each of
them harmless from and against, any and all Losses suffered or incurred by such
Purchaser Indemnified Party to the extent arising from or related to:
 
(i)           any breach of any of the representations or warranties made by the
Seller or Company in this Agreement or in any Ancillary Agreement or in any
certificate delivered pursuant hereto or thereto;
 
(ii)           any breach of any covenant or other agreement on the part of the
Seller or the Company under this Agreement;
 
(iii)           any Taxes of the Company or its Subsidiaries for Pre-Closing Tax
Periods or the imposition, assessment or assertion of any Taxes of the Company
and its Subsidiaries for Pre-Closing Tax Periods;
 
(iv)           any obligation of Control Risks Screen Ltd. accruing after the
Determination Date but on or before December 31, 2010 to make the statutory
severance payments set forth in Schedule 8.02(a)(iv), except to the extent such
obligation is included in Current Liabilities on the Final Statement; or
 
(v)           the matters set forth in Schedule 3.15 (subject to the
requirements of Section 8.04(b) (Third Party Claims); provided that Purchaser
shall not be required to give notice pursuant to Section 8.04(b)(i)).
 
(b)        "Losses" shall mean any and all losses, liabilities, claims, damages,
assessments, adjustments, judgments, settlement payments, deficiencies, Taxes,
penalties, fines, interest and costs and expenses (including reasonable
attorney's fees and disbursements of every kind, nature and description), in
each case net of any (A) insurance proceeds, indemnification payments or similar
payments actually received by Purchaser or any Purchaser Indemnified Party in
connection with such Loss and (B) the amount of any Tax benefit actually
realized by Purchaser or any Purchaser Indemnified Party; provided, however,
Losses shall not include punitive, consequential, indirect, speculative or
special damages unless such amounts are actually payable after giving effect to
this Agreement to a third party not affiliated with or an Affiliate of, or not a
Related Person to, Purchaser.
 
(c)        Subject to Section 8.05 and except as set forth in this Section
8.02(c), (i) the aggregate obligations of the Seller to indemnify and hold
harmless Purchaser Indemnified Parties under Section 8.02(a) shall be limited to
the Indemnity Escrow Amount (such amount, the "Deal Proceeds Cap") via payment
from the Escrow Fund and (ii) the aggregate liability of the Seller, Holdings or
any of their respective Affiliates for Losses or otherwise under this Agreement,
the Ancillary Agreements or the transactions contemplated by this Agreement to
any Person shall not exceed the Deal Proceeds Cap; provided,however, that the
Deal Proceeds Cap shall not apply to Losses resulting from the Seller’s fraud
with intent to deceive, a breach of Excluded Representations and Warranties, a
breach of Section 3.14 (Taxes) or the matters set forth in Schedule 3.15
paragraph (a) (the “Major Items”); provided, further, that the aggregate
liability of Seller, Holdings and each of their respective Affiliates for the
Major Items shall be the amount of the Base Purchase Price.  All obligations of
the Seller to indemnify and hold harmless Purchaser Indemnified Parties under
this Article VIII shall be satisfied first via payment from the Escrow Fund
pursuant to the Escrow Agreement to the extent of the available Indemnity Escrow
Amount, and for any amounts greater than the available Indemnity Escrow Amount,
from the Seller.
 
8.03.           Indemnification by Purchaser.
 
(a)        Purchaser hereby agrees to indemnify and hold the Seller and its
respective directors, officers, employees, Affiliates, stockholders, agents,
attorneys, representatives, successors and assigns (the "Seller Indemnified
Parties" and together with the Purchaser Indemnified Parties, "Indemnified
Parties") harmless from and against, and pay to the Seller Indemnified Parties
the amount of any and all Losses, to the extent arising from or related to:
 
(i)           the breach of any of the representations or warranties made by
Purchaser in this Agreement or in any Ancillary Agreement;
 
(ii)           the breach of any covenant or other agreement on the part of
Purchaser under this Agreement; and
 
(iii)           any Taxes of the Company or its Subsidiaries for Post-Closing
Tax Periods or the imposition, assessment or assertion of any Taxes of the
Companies and its Subsidiaries for Post-Closing Tax Periods.
 
(b)        Purchaser shall not be required to indemnify any the Seller
Indemnified Parties, and shall not have any Liability under Section 8.03(a)(i)
in excess of the Indemnity Escrow Amount; provided that the Indemnity Escrow
Amount limitation shall not apply to Losses related to any breach of
Sections 4.01 (Organization) and 4.02 (Authorization), which shall be limited in
the aggregate to the Deal Proceeds Cap.
 
8.04.           Indemnification Procedures.
 
(a)        A claim for indemnification for any matter not involving a Third
Party Claim may be asserted by notice to Purchaser by the Seller or to the
Seller by Purchaser; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article VIII, unless
the indemnifying party has been prejudiced by such delay.  If the indemnifying
party disputes its liability with respect to such claim, the indemnifying party
and the indemnified party shall proceed in good faith to negotiate a resolution
of such dispute and, if not resolved through negotiations, such dispute shall be
finally and exclusively resolved by arbitration in accordance with the
then-prevailing JAMS Comprehensive Arbitration Rules and Procedures, except as
modified herein (the "Rules").  There shall be a single arbitrator.  The parties
shall have 10 days from the commencement of the arbitration in accordance with
the Rules to agree on a single arbitrator.  Failing timely agreement, the
arbitrator shall be selected by JAMS in accordance with the JAMS appointment
rules.  All arbitration pursuant to this Section 8.04 shall be confidential and
shall be treated as compromise and settlement negotiations, and no oral or
documentary representations made by the parties during such arbitration shall be
admissible for any purpose in any subsequent proceedings.  The place of
arbitration shall be New York, New York.  The parties shall use reasonable
efforts to ensure that the arbitration proceedings shall be scheduled to begin
no more than 30 days after the filing of the request for arbitration of such
dispute and to conclude no later than 120 days after the filing of such
request.  The parties shall be permitted to obtain and take discovery, including
requests for production, interrogatories, requests for admissions and
depositions, as provided by the Federal Rules of Civil Procedure; provided,
however, that the arbitrator shall be permitted, in his or her discretion, to
set parameters on the timing and/or completion of this discovery and to order
additional pre-hearing exchange of information, including exchange of summaries
of testimony or exchange of statements of positions.  Any arbitration
proceedings, decision or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The award shall be final and binding upon
the parties and shall be the sole and exclusive remedy between the parties
regarding any claims, counterclaims, issues or accounting presented to the
arbitral tribunal.  Judgment upon any award may be entered in any court having
jurisdiction.
 
(b)        In the event that any Proceedings shall be instituted or that any
claim or demand shall be asserted by any third party in respect of which
indemnification may be sought under Section 8.02 or 8.03 hereof (a "Third Party
Claim"):
 
(i)           The indemnified party shall, within ten (10) days after its
receipt of notice of a Third Party Claim which is covered by this indemnity,
cause written notice (in reasonable detail) of such Third Party Claim to be
provided to the indemnifying party; provided, however, that failure to give such
notification shall not release, waive or otherwise affect the indemnifying
party's obligations with respect thereto unless the indemnifying party is
prejudiced by such failure.
 
(ii)           If a Third Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
indemnifying party; provided, however, that such counsel is not reasonably
objected to by the indemnified party.  Should the indemnifying party so elect to
assume the defense of a Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof.  If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the indemnifying party, it being
understood that the indemnifying party shall control such defense; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the reasonable expense of the indemnifying
party if (A) so requested by the indemnifying party to participate or (B) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one attorney
for all indemnified parties in connection with any Third Party Claim.  The
indemnifying party shall be liable for the fees and expenses of counsel employed
by the indemnified party for any period during which the indemnifying party has
not assumed the defense thereof (other than during any period in which the
indemnified party shall have failed to give notice of the Third Party Claim as
provided above) or if an actual conflict of interest with such indemnified party
exists.  If the indemnifying party chooses to defend or prosecute a Third Party
Claim, the indemnified party shall cooperate in the defense or prosecution
thereof.  Such cooperation shall include the retention and (upon the
indemnifying party's request) the provision to the indemnifying party of records
and information that are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  Whether or not
the indemnifying party assumes the defense of a Third Party Claim, the
indemnified party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the indemnifying party's
prior written consent (which consent shall not be unreasonably withheld).  If
the indemnifying party shall assume the control of the defense of any Third
Party Claim, the indemnifying party shall obtain the prior written consent,
which consent shall not be unreasonably delayed, withheld or conditioned, of the
indemnified party before entering into any settlement of such Third Party Claim
in the event that the settlement does not expressly and unconditionally release
the indemnified party from all Liabilities and obligations with respect to such
Third Party Claim or the settlement imposes injunctive or other equitable relief
against the indemnified party.
 
(iii)           If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses indemnified against hereunder, fails to notify the indemnified party
of its election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Third Party
Claim in its sole discretion.  If the indemnified party defends any Third Party
Claim, then the indemnifying party shall reimburse the indemnified party for the
reasonable and documented (with sufficient detail to understand the type and
nature of such expenses) expenses of defending such Third Party Claim.
 
(c)        Indemnification of Tax Claims.
 
(i)           Reasonably promptly after a party becomes aware of the existence
of a Tax issue that may give rise to an indemnification claim under Section 8.02
(a "Tax Controversy") by it against the other party, the indemnified party shall
notify the indemnifying party of the Tax Controversy, and thereafter shall
promptly forward to the indemnifying party copies of written notices and
communications with a Taxing Authority relating to such Tax Controversy;
provided, however, that the failure to forward such notices and communications
to the indemnifying party shall not release the indemnifying party from any of
its obligations under Section 8.02 unless the indemnifying party is prejudiced
by such failure.  Upon notice to the indemnified party, the indemnifying party
may elect to control, and may elect, at its sole cost and expense, to have sole
discretion in handling, settling or contesting any audit inquiry, information
request, audit proceeding, suit, contest or any other action (a "Tax
Proceeding") with respect to a Tax Controversy for which it would be required to
indemnify the other party; provided that (X) the indemnifying party's counsel is
reasonably satisfactory to the indemnified party and (Y) the indemnifying party
shall not settle any Tax Proceeding with respect to a Tax Controversy on a basis
that would adversely affect the indemnified party without obtaining the
indemnified party's written consent, which consent shall not be unreasonably
delayed, withheld or conditioned.  If the indemnifying party does not elect to
control a Tax Proceeding with respect to a Tax Controversy pursuant to this
Section 8.04(c), then the indemnified party shall have discretion in handling,
settling or contesting such Tax Proceeding.  The indemnified party shall not
settle any Tax Controversy without obtaining the indemnifying party's written
consent, which consent shall not be unreasonably delayed, withheld or
conditioned.  The Seller shall be liable for the reasonable and documented (with
sufficient detail to understand the type and nature of such expenses) fees and
expenses of counsel employed by Purchaser for any Tax Proceeding which the
Seller has not elected to control.  The Seller and Purchaser shall jointly
control, and shall each have the right to participate in all activities and
strategic decisions with respect to, any Tax Proceedings for which each party
would be required to indemnify the other party with respect to one or more Tax
issues.  The Seller may assume sole control of any such Tax proceeding for any
Straddle Period in which they have sole Liability for any Taxes that might arise
in such proceeding.  The Seller or Holdings shall allow the Company to
participate in any Tax audit involving the consolidated Tax Returns of the
Seller or Holdings to the extent that such Tax Returns relate to the Company and
its Subsidiaries, and neither the Seller nor Holdings shall settle such Tax
audit in a manner that would adversely affect the Company and its Subsidiaries
without the Company's written consent, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that nothing in this
Section 8.04 shall give the Purchaser or any of its Affiliates access to or the
right to receive or have any Tax Returns of the Seller and its Affiliates or
other information related to the Taxes of the Seller and its Affiliates (other
than, in each case, the Company and the Subsidiaries).
 
(ii)           In the case of any Straddle Period, (A) real, personal and
intangible property Taxes shall be apportioned between the Pre-Closing Tax
Period and the Post-Closing Tax Period on a daily pro rata basis and (B) all
other Taxes shall be apportioned between the Pre-Closing Tax Period and the
Post-Closing Tax Period on a closing of the books basis.
 
(iii)           Any indemnity payment required to be paid in respect of a Tax
matter shall be paid within ten (10) days after the indemnified party makes
written demand upon the indemnifying party, but in no case earlier than five (5)
Business Days prior to the date on which the relevant Taxes are required to be
paid to the relevant Taxing Authority (including as estimated Tax payments),
which Taxes shall be determined, in the case of Purchaser or the Company,
without regard to any available Tax attributes including net operating losses.
 
(iv)           The indemnification provisions in this Agreement relating to
Taxes shall survive the Closing until sixty (60) days after the expiration of
the applicable statute of limitations (after giving effect to any waiver,
mitigation or extension thereof).
 
(d)        Subject to the limitations set forth in this Agreement, after any
final decision, judgment or award shall have been rendered by a Governmental
Entity of competent jurisdiction and the expiration of the time in which to
appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party shall pay all of such remaining sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within ten Business Days after the date of such notice.
 
(e)        Any notice provided by Purchaser pursuant to this Article VIII need
only be given to the Seller insofar as a claim for indemnification may be
asserted by Purchaser.
 
8.05.           Limitations on Indemnification.
 
(a)        There shall be no liability of the Seller or Purchaser for
indemnification under Section 8.02(a)(i) or (ii) or 8.03(a)(i) or (ii) (as the
case may be) unless the aggregate amount of Losses thereunder exceeds $150,000
(the "Indemnification Threshold"), at which time the Seller or the Purchaser, as
applicable, will be liable with respect to the aggregate amount of all such
Losses, regardless of the Indemnification Threshold; provided, however, that the
Indemnification Threshold shall not apply to the Excluded Representations and
Warranties, breaches of Section 3.14. For purposes of calculating Losses
hereunder, any materiality or Company Material Adverse Effect qualifications in
the representations, warranties, covenants and agreements shall be disregarded.
 
(b)        Except as set forth in Section 8.05(d) or Section 9.09, the right of
any Indemnified Parties to be indemnified and held harmless pursuant to and in
accordance with the limitations set forth in this Article VIII shall be such
Persons' sole and exclusive remedy from and after the Closing with respect to
the Seller, Holdings and their respective Affiliates.
 
(c)        After the Closing, the Seller shall have no right of contribution or
other recourse against the Company or its Subsidiaries or their respective
directors, officers, employees, affiliates, agents, attorneys, representatives,
assigns or successors for any Third Party Claims asserted by Purchaser
Indemnified Parties.
 
(d)        Notwithstanding anything in this Agreement to the contrary, nothing
in this Article VIII shall be deemed to limit any claims (i) against any Person
based on fraud committed by such Person, or (ii) for non-fulfillment or breach
of any covenant or agreement of Purchaser to pay any portion of the Purchase
Price to the Seller under this Agreement, of Seller to sell, transfer and
deliver the Interests to Purchaser under this Agreement or of Purchaser or
Seller to pay any portion of the adjustment to the Purchase Price payable under
Section 1.06(f).
 
8.06.           Escrow.  Any payment the Seller is obligated to make to any
Purchaser Indemnified Party pursuant to this Article VIII shall be paid first,
to the extent there are sufficient funds in the Escrow Account, by release of
funds to such Purchaser Indemnified Party from the Escrow Account by the Escrow
Agent pursuant to the Escrow Agreement.  To the extent the Indemnity Escrow
Amount is insufficient to pay any remaining sums due, then the Seller shall be
required to pay all of such additional sums due and owing to Purchaser
Indemnified Parties by wire transfer of immediately available funds within five
Business Days after the date of such notice.  The Escrow Agent shall release the
remainder of the Indemnity Escrow Amount (plus all accrued interest) to the
Seller on the date that is twelve (12) months after the Closing Date pursuant to
the Escrow Agreement, except that the Escrow Agent shall retain an amount equal
to the amount of claims for indemnification under this Article VIII asserted
prior to such date but not yet resolved ("Unresolved Claims").  The Indemnity
Escrow Amount retained for Unresolved Claims shall be released by the Escrow
Agent (to the extent not utilized to pay Purchaser for any such claims resolved
in favor of Purchaser) upon their resolution in accordance with this Article
VIII and the terms of the Escrow Agreement.
 
ARTICLE IX
General Provisions

 
9.01.           Fees and Expenses.  Except as set forth in Section 1.06(e)
(relating to the expenses of the Independent Accounting Firm), Article VIII, or
as otherwise agreed in writing by the parties, all costs and expenses incurred
in connection with this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such costs and expenses whether or not the Sale is consummated.
 
9.02.           Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement, except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by the Seller, Holdings or the
Company without the prior written consent of Purchaser and any attempted
assignment without the required consents shall be void; provided, that the
Seller shall be entitled to assign without Purchaser's consent (i) this
Agreement to a purchaser of all or substantially all of the assets of the Seller
in a Change in Control Transaction, (ii) its rights to receive indemnity
payments pursuant to Article VIII to any financing source in connection with a
secured financing and (iii) its right to receive the Indemnity Escrow Amount
(pursuant to the terms of this Agreement and the Escrow Agreement).  Purchaser
may assign this Agreement and any or all rights or obligations hereunder
(including Purchaser's rights to seek indemnification hereunder) to any Person;
provided that no such transfer or assignment shall relieve Purchaser of its
obligations hereunder or enlarge, alter or change any obligation of any other
party hereto or due to Purchaser.  Upon any such permitted assignment, the
references in this Agreement to Purchaser shall also apply to any such assignee
unless the context otherwise requires.
 
9.03.           No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto.
 
9.04.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when
received, as follows:
 
if to Purchaser or to the Company after the Closing,


Sterling Infosystems, Inc.
249 W. 17th Street
New York, New York 10011
Facsimile: (646) 536-5222
Attn: William Greenblatt and Andrew Reiben


with a copy to:


Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Facsimile:  (973) 597-2400
Attn:  Edward M. Zimmerman and Ethan A. Skerry


and
 
if to the Seller, Holdings or to the Company prior to the Closing,


Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia 20151
Facsimile:  (703) 488-1757
Attn: John Scanlon, Chief Operating Officer


with a copy to:


Hogan Lovells US LLP
555 Thirteenth Street, N.W.
Washington, DC  20004
Facsimile:  (202) 637-5910
Attn:  Jeffrey Hurlburt


9.05.           Interpretation; Exhibits and Schedules; Certain Definitions.
 
(a)        The headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement.  When a
reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated.  All amounts payable hereunder shall be paid in U.S.
Dollars.  All references to currency set forth herein shall be for U.S.
Dollars.  For purposes of determining any U.S. Dollar thresholds in this
Agreement, the following exchange rates shall be used: each Singapore Dollar is
equal to $0.7191 in U.S. Dollars and each British Pound is equal to $1.4968 U.S.
Dollars.
 
(b)        For all purposes hereof:
 
(i)           "Acquisition Proposal" means any transaction involving (A) a
direct or indirect sale or license of all or a substantial part of the assets of
the Company or any Subsidiary, (B) a sale of any equity interest of the Company
or any Subsidiary, (C) a sale, merger, consolidation, recapitalization,
reorganization  or similar transaction involving the Company or any Subsidiary.
 
(ii)           "Affiliate" of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.
 
(iii)           "Ancillary Agreements" means the Escrow Agreement, the Seller
Release, the Confidentiality Agreement and the Transition Services Agreement and
each other agreement, document, or instrument or certificate executed in
connection with the transactions contemplated by this Agreement.
 
(iv)           "Business Day" means any day of the year on which national
banking institutions in New York are open to the public for conducting business
and are not required or authorized to close.
 
(v)           "Company Confidential Information" means the proprietary and
non-public business plans, client lists, sales and marketing information,
business and financial plans, information regarding ongoing litigation, pricing
information, drawings, know-how, technical information, operating techniques,
prototypes, financial data, relating to the business or affairs of the Company
or its Subsidiaries.
 
(vi)           "Company Material Adverse Effect" means any long-term and
material adverse change, event, circumstance or development with respect to, or
material adverse effect on, the business, assets, liabilities, prospects,
condition (financial or other) or results of operations of the Company and the
Subsidiaries, taken as a whole; provided that, for all purposes of this
Agreement, none of the following shall be deemed, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Company Material
Adverse Effect, except to the extent that such changes have a disproportionate
adverse effect on the Company and the Subsidiaries, taken as a whole, relative
to other similarly situated participants in the business or industry and in any
geographic region in which the Company operates:  (A) any adverse effect arising
directly or indirectly from or otherwise relating directly or indirectly to
general economic, business, political, financial or market conditions; (B) any
adverse effect arising directly or indirectly from or otherwise relating
directly or indirectly to any facts, circumstances or conditions generally
affecting any of the industries or industry sectors in which the Company
operates; (C) any adverse effect arising directly or indirectly from or
otherwise relating directly or indirectly to any act of terrorism, war,
calamity, act of God or other similar event, occurrence or circumstance; (D) any
adverse effect arising directly or indirectly from or otherwise relating
directly or indirectly to any change in Law; (E) any adverse effect arising
directly or indirectly from or otherwise relating directly or indirectly to any
change in, accounting principles or the interpretation or application thereof;
(F) any change or adverse effect resulting from the announcement of the
transactions contemplated by this Agreement; and (G) the failure of the Company
to meet any internal or public projections, forecasts or estimates of revenues
or earnings for any period.
 
(vii)           "Contract" means any contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
 
(viii)           "Governmental Entity" means any legislative, executive,
judicial, regulatory or administrative unit of any governmental entity
(multinational, foreign, federal, state or local) or any department, commission,
board, agency, bureau, ministry, official, arbitrator (public) or other similar
body exercising executive, legislative, regulatory, administrative or judicial
authority or functions of or pertaining to government, including any authority
or other quasi-governmental entity established by any of the foregoing to
perform any such functions.
 
(ix)           "Knowledge" means, (a) with respect to the Company, the knowledge
after due inquiry of any of Michael R. Stanfield, John Scanlon, Jimmy Stewart
and Scott Smith and (b) with respect to Purchaser, the knowledge after due
inquiry of William Greenblatt and Andrew Reiben.
 
(x)           "Liability" means any debt, loss, damage, adverse claim, fines,
penalties, liability or obligation (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
matured or unmatured, determined or determinable, liquidated or unliquidated, or
due or to become due, and whether in contract, tort, strict liability or
otherwise), and including all costs and expenses relating thereto including all
fees, disbursements and expenses of legal counsel, experts, engineers and
consultants and costs of investigation).
 
(xi)           "Ordinary Course of Business" means the ordinary and usual course
of day-to-day operations of the business of the Company and its Subsidiaries
through the date hereof consistent with past practice.
 
(xii)           "Person" means any individual, corporation, limited liability
company, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Entity or other entity.
 
(xiii)           "Personal Information" means any data or information
(regardless of the medium in which it is contained and whether in individual or
aggregate form) that  (i) relates to an individual and (ii) identifies the
individual such as an individual's name, e-mail address, telephone number,
account number, credit or debit card number, personal identification number,
health or medical information, or one or more factors specific to physical,
psychological, mental, economic, cultural or social identity or any other unique
identifier.
 
(xiv)           "Post-Closing Tax Period" means any Tax period beginning on the
day immediately following the Closing Date and that portion of any Straddle
Period beginning on the day immediately following the Closing Date.
 
(xv)           "Subsidiary" means any Person of which (i) a majority of the
outstanding share capital, voting securities or other equity interests are
owned, directly or indirectly, by the Company or (ii) the Company is entitled,
directly or indirectly, to appoint a majority of the board of directors, board
of managers or comparable body of such Person.
 
9.06.           Entire Agreement; Amendments and Waivers.  This Agreement
(including the Schedules and Exhibits hereto), together with the Ancillary
Agreements represent the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, arrangements and undertakings, both written and oral, between the
parties, or any of them, with respect to the subject matter of this
Agreement.  This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties.  At any time prior to the Closing, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) to the fullest extent permitted by
Law, waive compliance with any of the agreements or conditions contained in this
Agreement.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.
 
9.07.           Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
9.08.           Jurisdiction; Waiver of Jury Trial.
 
(a)        Except with respect to the settlement of the Closing Working Capital,
each party to this Agreement hereby (a) agrees that any litigation, proceeding
or other legal action brought in connection with or relating to this Agreement
or any matters or transactions contemplated hereby shall be brought heard and
determined exclusively in courts of the State of Delaware, located in the City
of Wilmington or in the United States District Court for the District of
Delaware, (b) agrees not to bring any action or proceeding arising out of or
relating to this Agreement or any matters or transactions contemplated by this
Agreement in any other court, (c) consents and irrevocably submits itself to
personal jurisdiction in connection with any such litigation, proceeding or
action in any such court described in clause (a) of this Section 9.08, as well
as to the jurisdiction of all courts to which an appeal may be taken from such
court, and to service of process upon it in accordance with the rules and
statutes governing service of process, (d) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such courts, and (e) expressly waives to the fullest extent permitted by
Law any objection that it may now or hereafter have to the venue of any such
litigation, proceeding or action in any such court or that any such litigation,
proceeding or action was brought in an inconvenient forum.
 
(b)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
 
9.09.           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.  It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.
 
9.10.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal Laws of the State of  applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
 
9.11.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Membership
Interest Purchase Agreement as of the date first written above.
 
 

 
SCREENING INTERNATIONAL HOLDINGS, LLC
         
By:_______________________________________
 
     Name:
 
     Title:
         
SCREENING INTERNATIONAL, LLC
         
By:_______________________________________
 
     Name:
 
     Title:
         
INTERSECTIONS INC.
         
By:_______________________________________
 
     Name:
 
     Title:
             
STERLING INFOSYSTEMS, INC.
         
By:_______________________________________
 
     Name:
 
     Title: